9/3/21, 2:35 PM                                                  CM/ECF - U.S. District Court Northern District of Alabama

                                                  U.S. District Court
                                        Northern District of Alabama (Southern)
                                    CIVIL DOCKET FOR CASE #: 2:21-cv-01208-JHE


 De Los Santos v. Johnson & Johnson et al                                                         Date Filed: 09/03/2021
 Assigned to: Magistrate Judge John H England, III                                                Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Personal Injury                                                         Nature of Suit: 365 Personal Inj. Prod.
                                                                                                  Liability
                                                                                                  Jurisdiction: Diversity
 Plaintiff
 Conrad De Los Santos                                                       represented by Evan Taylor Rosemore
 an individual                                                                             Southern Institute for Medical and Legal
                                                                                           Affairs, LLC
                                                                                           2224 1st Avenue North
                                                                                           Birmingham, AL 35203
                                                                                           205-547-5525
                                                                                           Fax: 205-547-5526
                                                                                           Email: evan@southernmedlaw.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                                  Francois M Blaudeau
                                                                                                  SOUTHERN INSTITUTE FOR MEDICAL
                                                                                                  AND LEGAL AFFAIRS
                                                                                                  2224 1st Ave. North
                                                                                                  Birmingham, AL 35203
                                                                                                  205-547-5525
                                                                                                  Fax: 205-547-5526
                                                                                                  Email: francois@southernmedlaw.com
                                                                                                  LEAD ATTORNEY
                                                                                                  ATTORNEY TO BE NOTICED

                                                                                                  Odeh John Issis
                                                                                                  SOUTHERN INSTITUTE FOR MEDICAL
                                                                                                  AND LEGAL AFFAIRS
                                                                                                  2224 1st Avenue North
                                                                                                  Birmingham, AL 35203
                                                                                                  205-547-5527
                                                                                                  Fax: 205-547-5526
                                                                                                  Email: odeh@southernmedlaw.com
                                                                                                  LEAD ATTORNEY
                                                                                                  ATTORNEY TO BE NOTICED


 V.
 Defendant
 Johnson & Johnson
 Defendant
 Johnson & Johnson Consumer Inc
https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?103931104504209-L_1_0-1                                                                     1/2
9/3/21, 2:35 PM                                                  CM/ECF - U.S. District Court Northern District of Alabama



  Date Filed              # Docket Text
  09/03/2021             1 COMPLAINT against Johnson & Johnson, Johnson & Johnson Consumer Inc, filed by
                           Conrad De Los Santos. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(AKD)
                           (Entered: 09/03/2021)
  09/03/2021             2 NOTICE OF CONSENT to a magistrate judge in a civil action. (AKD) (Entered:
                           09/03/2021)



                                                              PACER Service Center
                                                                  Transaction Receipt
                                                                     09/03/2021 14:35:12
                                       PACER
                                                         erosemore:5135616:0 Client Code:              sunscreen
                                       Login:
                                                                                   Search              2:21-cv-01208-
                                       Description:      Docket Report
                                                                                   Criteria:           JHE
                                       Billable
                                                         1                         Cost:               0.10
                                       Pages:




https://ecf.alnd.uscourts.gov/cgi-bin/DktRpt.pl?103931104504209-L_1_0-1                                                      2/2
Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 1 of 37            FILED
                                                                2021 Sep-03 PM 01:41
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA


            UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF ALABAMA
                 SOUTHERN DIVISION

CONRAD DE LOS SANTOS, an
individual,
                                          Case No.
       Plaintiff

  v.                                      Complaint

JOHNSON & JOHNSON; and
JOHNSON & JOHNSON CONSUMER,               Jury Trial Demanded
INC.,

       Defendants



                   Submitted: September 3, 2021




                   François M. Blaudeau (ASB-7722-D32F)
                   Evan T. Rosemore (ASB-3760-N10B)
                   Odeh J. Issis (ASB-4785-S83P)
                   SOUTHERN MED LAW
                   2224 1st Ave North
                   Birmingham, AL 35203
                   D: 205.547.5525
                   F: 205.547.5526
                   francois@southernmedlaw.com
                   evan@southernmedlaw.com
                   odeh@southernmedlaw.com

                   Attorneys for the Plaintiff
     Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 2 of 37




                                     I.      Table of Contents

I.          Table of Contents ....................................................................... 2

II.         Introduction ................................................................................ 3

III.        Parties, Jurisdiction, and Venue ................................................. 3

IV.         Allegations.................................................................................. 6

V.          Counts ....................................................................................... 14

       Count One (AEMLD) Product Liability – Design Defect ............ 14

       Count Two (AEMLD) Product Liability – Failure to Warn ......... 17

       Count Three – Negligence/Negligent Design, Manufacture & Sale
       ....................................................................................................... 21

       Count Four – Negligent Failure to Warn....................................... 23

       Count Five – Misrepresentation .................................................... 26

       Count Six – Breach of Implied Warranty of Merchantability....... 34

       Count Seven – Breach of Implied Warranty of Fitness ................ 36

VI.         Prayer for Relief ....................................................................... 37




                                                        2
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 3 of 37




                         II.   Introduction

      1.      Plaintiff Conrad De Los Santos asserts personal-injury

claims centering on the recalled aerosol sunscreen designed, marketed,

promoted, manufactured, distributed, and sold by Johnson & Johnson

through one or more of its subsidiaries.

      2.      This Complaint states causes of action under theories of

negligence, breach of warranty, misrepresentation, and the Alabama

Extended Manufacturer’s Liability Doctrine (AEMLD).

      3.      This action centers on the design, marketing, manufacture,

postmarketing surveillance, sale, advertising, promotion, warning,

distribution, and recall of aerosol sunscreen product lines under the

NEUTROGENA® brand, which are made and sold by Johnson & Johnson

through its subsidiary Johnson & Johnson Consumer Inc.

              III.   Parties, Jurisdiction, and Venue

      4.      Plaintiff Conrad De Los Santos is an adult citizen and

resident of Jefferson County, Alabama. His domicile is Jefferson

County, AL.

      5.      Johnson & Johnson is a foreign corporation organized and

existing under the laws of New Jersey. J&J has its worldwide




                                   3
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 4 of 37




headquarters, principal place of business, and corporate nerve center,

located at One Johnson & Johnson Plaza, New Brunswick, New Jersey

       6.     Johnson & Johnson organizes its subsidiary businesses

into individual business units to coordinate the development,

manufacture, testing, marketing, promotion, training, distribution, and

sale of its products. Within J&J there are three sectors, medical devices

& diagnostics, pharmaceutical, and consumer.

       7.     Defendant Johnson & Johnson Consumer Inc., (“J&J

Consumer”) is a New Jersey corporation with its headquarters and

principal place of business at Grandview Road, Skillman, New Jersey,

08558. Johnson & Johnson Consumer Inc. manufactures, markets,

advertises, labels, distributes, and sells the sunscreen products at issue

in this litigation.

       8.     Johnson & Johnson and Johnson & Johnson Consumer

Inc., are collectively referred to as “J&J” or “Defendants.”

       9.     At all times relevant herein, J&J was engaged in the

business of placing the recalled sunscreen products into the stream of

commerce by designing, manufacturing, testing, training, marketing,

promoting, packaging, labeling, and selling such products.




                                    4
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 5 of 37




      10.    Upon information and belief, Johnson & Johnson

Consumer Inc., is an alter ego that acts under the direction and control

of the officers and directors of the J&J conglomerate, Johnson &

Johnson. Johnson & Johnson is liable for the actions and inactions

effectuated under the mask of Johnson & Johnson Consumer Inc.

      11.    Johnson & Johnson and Johnson & Johnson Consumer

Inc., at all times relevant operated as mere alter egos or

instrumentalities of each other. There is such a unity of interest and

ownership between them that the separate corporate personhoods

ceased to exist. Defendants operate on paper as multiple companies but

pragmatically as a single enterprise, controlled by the officers and

directors of Johnson & Johnson. Defendants commingled their assets

and funds, disregarded corporate formalities, and used each other as a

corporate shield to defeat justice, perpetuate fraud and evade or

diminish contractual and tort liability. Defendants acted in all respects

as agents or apparent agents of one another.

      12.    There is complete diversity of citizenship here between

Plaintiff and Defendants and the amount in controversy exceeds

$75,000.00. Subject-matter jurisdiction therefore exists under 28

U.S.C. § 1332.



                                   5
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 6 of 37




       13.   Defendants have significant minimal contacts with this

judicial district, having done substantial business in this district and

purposefully availed themselves of the benefits and protections of the

laws of this district. Defendants regularly transacted business in

Alabama that includes marketing and selling these recalled products at

the consumer level. They derive substantial revenue from their business

transactions in Alabama and have purposely availed themselves of the

privilege of doing business in Alabama. Defendants are therefore

subject to specific personal jurisdiction in Alabama and this judicial

district.

       14.   Plaintiff Conrad De Los Santos has purchased recalled

products in Jefferson County, Alabama. Venue is proper under 28

U.S.C. § 1391(a) in that a substantial part of the events giving rise to

the causes of action occurred in this judicial district.

                          IV.    Allegations

       15.   On July 14, 2021, Johnson & Johnson Consumer Inc.,

voluntarily recalled all lots of five NEUTROGENA® and AVEENO®

aerosol sunscreen product lines to the consumer level. Exhibit A. All

the aerosol sunscreen products subject to the recall are referred to herein

as “recalled products.”



                                     6
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 7 of 37




      16.       J&J recalled the products in response to a citizen petition

issued to the FDA on May 24, 2021, by Valisure LLC. Exhibit B.

Valisure is an analytical pharmacy dedicated to consumer safety and

based in New Haven, Connecticut.

      17.       Valisure “tested and detected high levels of benzene, a

known human carcinogen, in several brands and batches of sunscreen

[made by Johnson & Johnson].” Exhibit C. Valisure then petitioned

the FDA, asking for a recall of the sunscreen and requesting that the

FDA “better define limits for benzene contamination in drug and

cosmetic products.” Id.

      18.       After the Valisure petition, Johnson & Johnson internally

tested the aerosol and then through Johnson & Johnson Consumer Inc.,

issued a voluntary recall of specific NEUTROGENA® and AVEENO®

aerosol sunscreen product lines. Exhibit A.

      19.       Johnson & Johnson admits that through the testing it

performed J&J detected the presence of benzene in the recalled

products. Id.

      20.       J&J claims that benzene is not an ingredient in any of its

sunscreen products, and that J&J does not understand how benzene is

present in its aerosol sunscreen. Id.



                                      7
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 8 of 37




      21.      J&J claims to be “investigating the cause of this issue.” Id.

      22.      Plaintiff Conrad De Los Santos asserts claims for personal

injuries relating to the dangers of the recalled NEUTROGENA® products,

including the Beach Defense® and Ultra Sheer® aerosol sunscreen

product lines. Conrad used multiple recalled NEUTROGENA® products

without having first been warned about the presence of high levels of

benzene.

      23.      Conrad has been a user of NEUTROGENA® aerosol

sunscreen for about the last ten years, always keeping a can of it in his

car. Before July 2020, Conrad used NEUTROGENA® aerosol sunscreen

several times a week and up to once daily.

      24.      In or around July 2020, Conrad was diagnosed with lupus

and Chron’s disease. Because of these diagnoses, his rheumatologist

recommended that he use sunscreen regularly. Conrad thereupon began

to increase his usage of NEUTROGENA® aerosol sunscreen—up to three

times daily.

      25.      After increasing his usage of NEUTROGENA® products,

Conrad, among other things, had abnormal clinical findings, including

abnormal labs and bloodwork, requiring a full workup with hematology

and oncology, including a bone-marrow aspirate. The abnormal labs,



                                      8
  Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 9 of 37




bloodwork, and blood smears show findings consistent with benzene

exposure. Conrad also developed cardiac problems, including atrial

fibrillation. He is at substantial increased risk to develop leukemia or

cancers of the blood. Conrad therefore must be medically monitored to

promote early diagnosis and early treatment of those serious diseases

for which he is now at increased risk. Because of the negative health

consequences caused by his benzene exposure, moreover, Conrad has

been forced to make substantial lifestyle changes, including abstinence

from alcohol, caffeine, and sugar.

      26.    Benzene, a human carcinogen, is known to cause the kind

of negative health problems that Conrad has experienced, including

autoimmune disorders, diseases of the blood, and cardiac problems.

Conrad has unfortunately been experiencing these problems without

having first known about his benzene exposure. Because the presence

of benzene was not disclosed to him, Conrad was unable to reasonably

limit his exposure to this dangerous chemical.

      27.    The dangers disclosed by Johnson & Johnson in the July

14th recall were not known, available, or knowable to Conrad before

that time. This lawsuit is therefore timely and brought within the




                                     9
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 10 of 37




prescribed limitations period based upon the legal principles of accrual,

discovery, and tolling.

      28.    Defendants owed a duty not to cause Plaintiff an

unreasonable risk of injury due to a defect or lack of safety or efficacy

with the recalled aerosol sunscreen products. This includes a duty to

conduct adequate and well controlled testing before marketing and

during postmarketing surveillance.

      29.    But Defendants provided consumers with false and

misleading information about product safety and efficacy even though

they knew or should have known about the dangers disclosed in the

recall before July 14, 2021.

      30.    Defendants also chose to market and sell the defective

products in a way to maximize the sales but minimize health and safety,

failing to conduct adequate testing or failing to appropriately inform

consumers about the presence of benzene before the Valisure testing.

      31.    Defendants have not disclosed when they first learned

about the presence of benzene in the recalled products.

      32.    Defendants wrongfully withheld from the information

sphere the true risk and benefits of their aerosol sunscreen products,

encouraging use to protect against melanoma while failing to warn



                                   10
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 11 of 37




about the presence of benzene. Because of this negative propaganda

campaign, Defendants helped convince consumers to use the

products to help protect against cancer yet failed to also warn that the

products contain high levels of benzene.

      33.    Because Defendants wrongfully withheld the true

information about these dangers, there has been pervasive use of

defective products when other safer alternatives are available.

      34.    Defendants negligently, willfully, wantonly, and/or

recklessly failed to warn about the true risks, dangers, defects, and

disadvantages of the recalled products. Defendants instead

suppressed the true risks and benefits, including the presence of

harmful chemicals in the product.

      35.    Defendants knew or should have known that the recalled

products are not safe for the intended and ordinary purpose for which

they are sold. These recalled products are likely to cause and do cause

serious injury and death.

      36.    Plaintiff makes no claim here for fraud on the FDA.

Rather, Plaintiff’s claims center on the Defendants’ failure to warn

about the dangers they knew or should have known. These defendants

knew or should have known about these dangers through appropriate



                                  11
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 12 of 37




review, testing, and postmarketing surveillance. There is a presumption

against federal preemption of state laws that operate in traditional state

domains. It is black-letter law that manufacturers must warn of dangers

that they knows or should know exist with ordinary use of their

products, and this duty continues after sale. State law claims may

therefore parallel federal-law duties existing under the FDA

regulations. See, e.g., Hughes v. Boston Scientific Corp., 631 F.3d 762,

769-70 (5th Cir. 2011).

      37.    Defendants     have    underreported     and    misreported

adverse-event information about the propensity of the recalled

products to cause serious injury, complications, and death. They have

misrepresented the efficacy and safety of recalled products generally,

downplaying the risks and overstating the benefits through various

means and media, actively and intentionally misleading the FDA and

the public at large.

      38.    At all times relevant hereto, Plaintiff was exposed to and

regularly used the recalled products in an intended or reasonably

foreseeable manner. Plaintiff used the recalled products without

knowing about the unreasonably dangerous characteristics. Had the

unreasonably dangerous features of the product been made known,



                                   12
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 13 of 37




Plaintiff would never have used the products. He would instead have

used other safer alternatives in existence and available on the market.

      39.    The harm caused by the recalled products far outweigh

the benefits, rendering the product unreasonably dangerous to an

extent beyond that which an ordinary consumer would consent.

      40.    Withholding knowledge about the true dangers while

persisting with the defective marketing message is a manufacturing

of consent. Plaintiff never would have consented to using the recalled

defective products had the true dangers, risks, and benefits first been

made known.

      41.    The recalled products are more dangerous than available

alternative products. Defendants could have designed and tested the

recalled products to make them less dangerous—without benzene. A

less risky design or formulation was attainable at the time of

manufacture and sale.

      42.    At the time the recalled products, including the subject

products, left Defendants' control, there was a practical, technically

feasible and safer alternative design that would have prevented the

harm without substantially impairing the reasonably anticipated or

intended utility.



                                  13
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 14 of 37




      43.     Defendants' defective design was willful, wanton,

malicious, and conducted with reckless disregard for the health and

safety of users of the recalled products.

      44.     Because of the unreasonably dangerous condition of

their recalled products, Defendants are liable for negligence, breach

of warranty, and for product claims under the Alabama Extended

Manufacturer's Liability Doctrine (AEMLD).

                            V.    Counts

     Count One (AEMLD) Product Liability – Design Defect

      45.     Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      46.     The recalled products are defectively designed in that they

are unreasonably dangerous and do not meet the reasonable

expectations of the ordinary consumer or user as to safety. The

warnings, moreover, do not adequately cover the defects made known

by the voluntary recall (July 14, 2021), including:

        i.    The recalled products are defective in design and
              formulation;

        ii.   The dangers are beyond that which an ordinary
              consumer would contemplate;

        iii. The recalled products are unreasonably dangerous
             given the presence of benzene, a volatile organic


                                   14
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 15 of 37




             compound (VOC) that causes cancer and other
             serious illnesses;

        iv. The products are unreasonably dangerous when used in
            a reasonably anticipated manner;

        v.   Defendants did not timely disclose the results of
             earlier tests or studies of the recalled products
             showing the presence of benzene or VOCs.

        vi. Using the recalled products presents a risk of
            serious injury that outweighs any potential utility of
            the products;

        vii. Defendants knew or should have known at the time
             of marketing and continued marketing and selling
             the recalled products, including the subject
             products, that ordinary use could result in cancer
             and other severe illnesses and injuries;

        viii. Instead of timely disclosing the dangers—the risks
              of cancer—Defendants continued to market, sell,
              and promote the recalled products until Valisure
              petitioned the FDA;

        ix. The lack of adequate postmarketing surveillance;
            and

        x.   The existence of safer alternative designs and
             formulations making them less prone to causing
             cancer and other adverse health conditions.

      47.    The recalled products were defective in design when they

left the possession of Defendants’ control. There was no substantial

change from the time they left the possession of Defendants until they

reached Plaintiff.




                                  15
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 16 of 37




      48.    There was a safer and more practical alternative design

that Defendants could have used at the time that they made and sold the

recalled products.

      49.    Plaintiff was caused substantial harm and suffered both

economic and noneconomic damages by the design defects in the

recalled products, including loss of enjoyment of life.

      50.    The recalled products are unreasonably dangerous and

defective, unfit, and unsafe for intended use and reasonably

foreseeable uses and do not meet or perform to the expectations of

the ordinary consumer.

      51.    The recalled products are defective in design because

they fail to perform as safely as persons who ordinarily use the

products would expect at time of use.

      52.    Plaintiff used the recalled products in a manner that was

reasonably foreseeable to the Defendants.

      53.    Plaintiff could not have by the exercise of reasonable

care discovered the defective conditions or perceived the

unreasonable dangers and unreasonably dangerous propensities

before July 14, 2021.




                                   16
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 17 of 37




      54.      As a result of the foregoing design defects, the recalled

products create risks to the health and safety of its users that are far

more significant and devastating than the risks posed by other

products available, and which far outweigh the utility of the recalled

products.

      55.      Defendants have intentionally and recklessly designed

the recalled products with wanton and willful disregard for the rights

and health of the Plaintiff, and with malice, placing their economic

interests above the health and safety of the Plaintiff.

      56.      As a proximate result of the Defendants' design, Plaintiff

has been injured seriously and has sustained severe and permanent

pain, suffering, disability, and impairment, loss of enjoyment of life,

loss of care, comfort, and economic damages.

       Count Two (AEMLD) Product Liability – Failure to Warn

      57.      Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      58.      The recalled products are dangerous when used as

intended. Defendant failed to give adequate warnings about the dangers

and propensities of the products to cause unreasonable harm when used

as intended.



                                    17
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 18 of 37




      59.      The products were used as intended. Defendants either

knew or should have known, through postmarketing surveillance and

otherwise, that the product could create the kinds of dangers

complained about when used as intended and in its ordinary and

customary manner.

      60.      No timely adequate warning was made about the kinds of

dangers described here.

      61.      Plaintiff was caused substantial harm and suffered both

economic and noneconomic damages because of the failure to warn

about the danger.

      62.      At the time the Defendants designed, set specifications,

manufactured,       prepared,   compounded,    assembled,   processed,

marketed, labeled, distributed, and sold the recalled products, they

knew or should have known that the products present an

unreasonable danger when put to intended and/or reasonably

anticipated use.

      63.      Defendants knew or should have known, and therefore

should have warned about the following dangers:

            i. The recalled products are defective in design and
               formulation;

            ii. The dangers are beyond that which an ordinary


                                   18
Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 19 of 37




          consumer would contemplate;

       iii. The recalled products are unreasonably dangerous
            given the presence of benzene, a volatile organic
            compound (VOC) that causes cancer and other
            serious illnesses;

       iv. The products are unreasonably dangerous when used in
           a reasonably anticipated manner;

       v. Defendants did not timely disclose the results of
          earlier tests or studies of the recalled products
          showing the presence of benzene or VOCs.

       vi. Using the recalled products presents a risk of
           serious injury that outweighs any potential utility of
           the products;

       vii.       Defendants knew or should have known at
           the time of marketing and continued marketing and
           selling the recalled products, including the subject
           products, that ordinary use could result in cancer
           and other severe illnesses and injuries;

       viii.      Instead of timely disclosing the dangers—the
           risks of cancer—Defendants continued to market,
           sell, and promote the recalled products until
           Valisure petitioned the FDA;

       ix. The lack of adequate postmarketing surveillance;
           and

       x. The existence of safer alternative designs and
          formulations making them less prone to causing
          cancer and other adverse health conditions.




                                19
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 20 of 37




       64.     Defendants failed to warn about the level of research and

testing of the recalled products, including the true results of the

available testing, and known information from complaints and

adverse events.

       65.     The risks associated with the recalled products are of

such a nature that consumers could not have recognized the potential

harm without the information disclosed via the recall.

       66.     The recalled products were defective and unreasonably

dangerous at the time of release into the stream of commerce due to

the inadequate warnings, labeling and/or instructions accompanying

the product.

       67.     When used by Plaintiff, the recalled products were in the

same condition as at the time of manufacture, inspection, marketing,

labeling, promoting, distributing and sale.

       68.     Defendants     willfully,   intentionally,    recklessly,

deliberately, negligently, and/or and maliciously misrepresented the

safety, risks, and benefits to advance their own financial interests,

with wanton and willful disregard for the rights and health of the

Plaintiff.




                                   20
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 21 of 37




      69.    As a proximate result of the Defendants' failure to warn,

Plaintiff has been injured seriously and sustained severe and

permanent pain, suffering, disability, and impairment, loss of

enjoyment of life, loss of health, comfort, and economic damages.

Count Three – Negligence/Negligent Design, Manufacture & Sale

      70.    Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      71.    Defendants negligently designed, manufactured, supplied,

distributed, and sold the recalled products.

      72.    Plaintiff was caused substantial harm and suffered both

economic and noneconomic damages because of the negligent, design,

manufacture, and sale.

      73.    The negligence was a proximate cause of Plaintiff’s harm

and damages.

      74.    Defendants had a duty to exercise reasonable and

ordinary care in the manufacture, design, labeling, instruction,

warning, sale, marketing, safety surveillance and distribution of the

recalled products to avoid exposing Plaintiff to foreseeable and

unreasonable risks of harm.




                                   21
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 22 of 37




      75.   Defendants breached their duty of care to Plaintiff, in the

manufacture, design, labeling, warning, instructions, sale, marketing,

safety surveillance, and distribution of the recalled products.

      76.   Defendants knew or should have known that the recalled

products were unreasonably dangerous when used ordinarily and as

intended.

      77.   Defendants knew or should have known that the recalled

products when used as they marketed and sold are unreasonably

dangerous and have the defects described herein.

      78.   Defendants knew or reasonably should have known that

the recalled products are more dangerous or likely to be dangerous

when as intended or in a reasonably foreseeable manner. Defendants

had a duty to avoid causing an unreasonable risk of harm to Plaintiff.

      79.   At the time of manufacture and sale, Defendants knew

or should have known that using the recalled products for intended

use or in a reasonably foreseeable manner created a significant risk

of a patient suffering and severe injuries, including cancer,

autoimmune disorders, and cardiac injury.




                                  22
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 23 of 37




      80.    Defendants breached their duty to exercise reasonable

and prudent care in the development, testing, manufacture,

inspection, marketing, labeling, promotion, distribution, and sale of

the recalled products.

      81.    A reasonable manufacturer, distributor, and/or seller

under the same or similar circumstances would not have engaged in

the acts and omissions complained about herein.

      82.    As a proximate result of the Defendants’ design,

manufacture, marketing, sale, and/or distribution of the recalled

products, Plaintiff has been injured, and sustained severe and

permanent pain, suffering, disability, and impairment, loss of

enjoyment of life, loss of health, comfort, and economic damages.

                 Count Four – Negligent Failure to Warn

      83.    Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      84.    The recalled products are dangerous when used as

intended. Defendants failed to give adequate warnings about the

dangers and propensities of the product to cause unreasonable harm

when used as intended.




                                   23
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 24 of 37




      85.   The products were used as intended. Defendants either

knew or should have known, through postmarketing surveillance and

otherwise, that the recalled products could create the kind of dangers

described here when used as intended and in its ordinary and customary

manner.

      86.   No timely adequate warning was made about the kind of

danger described here.

      87.   Plaintiff was caused substantial harm and suffered both

economic and noneconomic damages because of the failure to warn

about these dangers.

      88.   At the time the Defendants designed, set specifications,

manufactured,      prepared,   compounded,   assembled,    processed,

marketed, labeled, distributed, and sold the recalled products, they

knew or should have known that the products present an

unreasonable danger to patients when put to intended or reasonably

anticipated use.

      89.   Defendants owed a duty to avoid causing Plaintiff an

unreasonable risk of injury by providing adequate warnings.




                                  24
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 25 of 37




      90.   Defendants failed to warn about the level of research and

testing of the recalled products properly and adequately, and failed

to so warn about the propensities of the product to cause cancer and

other serious injuries and health problems.

      91.   As a proximate result of the Defendants' negligent

failure to warn, Plaintiff has been injured and sustained severe and

permanent pain, suffering, disability, and impairment, loss of health,

comfort, and economic damages.




                                 25
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 26 of 37




                  Count Five – Misrepresentation

      92.    Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      93.    Defendants falsely and fraudulently represented to the

public that the recalled products had been tested and were safe and

effective.

      94.    The representations made by Defendants were, in fact,

false. When Defendants made their representations, Defendants

knew and/or had reason to know that those representations were

indeed false. Yet Defendants negligently, willfully, wantonly, and

recklessly disregarded the inaccuracies in their representations about

the dangers of the recalled products.

      95.    These representations were made by Defendants with

the intent of defrauding and deceiving the public, and also inducing

consumers at large to purchase the recalled products for use, all of

which evinced a callous, reckless, willful, and depraved indifference

to the health, safety, and welfare of consumers including Plaintiff.

      96.    In representations to Plaintiff and the public, Defendants

fraudulently concealed and intentionally or recklessly omitted the

following material information:



                                   26
Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 27 of 37




    i.     That the recalled products are not as safe as other
           similar products available;

    ii.    That the recalled products are not more effective
           than other similar products available;

    iii.   That the likelihood of an adverse event requiring
           serious medical attention with the recalled
           products is much higher than with other similar
           products available;

    iv.    That the testing and surveillance shows the
           recalled products have a higher risk of adverse
           effects beyond those associated with other similar
           products available;

    v.     That Defendants deliberately failed to follow up
           on the adverse results from studies and formal and
           informal reports and buried and/or misrepresented
           those findings;

    vi.    That Defendants deliberately chose to forego
           studies that might reveal the true levels of benzene
           present and rate of adverse events or otherwise
           necessitate the need to reveal information as to
           adverse events to the Plaintiff or the regulatory
           authorities;

    vii.   That Defendants were aware of dangers beyond
           those associated with other similar products
           available;

    viii. That the recalled products are defective, and that
          they cause dangerous and adverse health
          consequences, including cancer;

    ix.    That users of the recalled products need to be
           medically monitored; and

    x.     That the recalled products contain benzene, which
           is harmful to humans, and causes cancer, serious
           injury, and death;


                                27
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 28 of 37




      97.   Defendants were under a duty to disclose the defective

nature of the recalled products, including but not limited to the

heightened risks of cancer, injury, and death.

      98.   Defendants had access to the full material facts

concerning the defective nature of the recalled products and the

propensity to cause serious injury and death.

      99.   Defendants' concealment and omissions of material fact

were done negligently, purposefully, willfully, wantonly, and/or

recklessly to mislead, to cause Plaintiff and consumers to purchase

the recalled products; and/or to mislead Plaintiff and consumers into

reliance and cause Plaintiff to use the recalled products.

      100. At the time these representations were made, and at the

time Plaintiff used the recalled products, Plaintiff was unaware of the

falsehood of these representations, and reasonably believed them to

be true.

      101. Defendants knew and had reason to know that the

recalled products could and would cause serious injury, and that the

products are inherently dangerous in a manner that exceeded any

purported, inaccurate, or otherwise downplayed warnings.

      102. In reliance upon these false representations, Plaintiff



                                  28
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 29 of 37




was induced to and did use the recalled products in a pervasive

manner. Plaintiff thereby sustained severe and permanent personal

injuries and damages.

      103. Defendants knew or had reason to know that Plaintiff

and consumers had no way to determine the truth behind Defendants'

concealment and omissions, and that these included material

omissions of facts surrounding the use of the recalled products, as

described in detail herein.

      104. Plaintiff reasonably relied on revealed facts which

foreseeably and purposefully suppressed and concealed facts that

were critical to understanding the real dangers inherent in the use of

the recalled products.

      105. Having knowledge based upon Defendants' research and

testing, or lack thereof, Defendants blatantly and intentionally

distributed false information, including but not limited to assuring

Plaintiff, the public, and consumers at large, that the recalled

products are safe for use and as safe or safer than other products

available on the market.

      106. As a result of Defendants' research and testing, or lack

thereof, Defendants intentionally omitted, concealed, and suppressed



                                 29
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 30 of 37




certain results of testing and research to Plaintiff and the public at

large.

         107. Defendants had a duty when disseminating information

to the public to disseminate truthful information; and a parallel duty

not to deceive the public, Plaintiff, and the United States Food and

Drug Administration.

         108. The information distributed to the public, the FDA, and

Plaintiff by Defendants included, but was not limited to websites,

information presented at point of sale and in marketing, information

disseminated by company representatives, reports, press releases,

advertising campaigns, television commercials, print advertisements,

billboards and other commercial media containing material

representations, which were false and misleading, and contained

omissions and concealment of the truth about the dangers of the use

of the recalled products.

         109. Defendants       intentionally      made       material

misrepresentations to the public, including Plaintiff, regarding the

safety of the recalled products specifically that they did not have

dangerous and/or serious adverse health safety concerns, and that the

recalled products were safe or safer than other similar products



                                  30
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 31 of 37




available.

      110. Defendants intentionally failed to purchasers and the

public, including Plaintiff, of the dangers and risk of injury.

      111. Defendants chose to falsely market the purported safety,

efficacy, and benefits of the recalled products instead.

      112. Defendants' intent and purpose in making these

misrepresentations was to deceive and defraud the public and

Plaintiff; to gain the confidence of the public and Plaintiff; to falsely

assure them of the quality and fitness for use of the recalled products;

and induce Plaintiff and the public to purchase and continue to use

the recalled products.

      113. Defendants made claims and representations in its

documents submitted to the FDA and its reports to the public and in

advertisements that the recalled products have beneficial properties

and do not present serious health risks.

      114. These representations, and others made by Defendants,

were false when made and/or were made with the pretense of actual

knowledge when such knowledge did not actually exist and were

made recklessly and without regard to the true facts.




                                   31
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 32 of 37




      115. These representations, and others made by Defendants,

were made with the intention of deceiving and defrauding Plaintiff

and the public, and were made in order to induce Plaintiff to rely on

misrepresentations, and caused Plaintiff to purchase, rely, use, and

request the recalled products.

      116. Defendants recklessly and/or intentionally falsely

represented the dangerous and serious health and safety concerns

inherent in the use of the recalled products to the public at large, for

the purpose of influencing the sales of products known to be

dangerous and defective, and/or not as safe as other alternatives.

      117. Defendants willfully and intentionally failed to disclose

the truth, failed to disclose material facts and made false

representations, for the purpose of deceiving and lulling Plaintiff and

consumers into a false sense of security, so that Plaintiff and

consumers would rely on Defendants' representations, and Plaintiff

and others would request and purchase the recalled products.

      118. At the time the representations were made, Plaintiff did

not know the truth about the dangers and serious health and safety

risks inherent in the use of the recalled products. Plaintiff did not

discover the true facts about the dangers and serious health and/or



                                  32
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 33 of 37




safety risks, nor did Plaintiff discover the false representations of

Defendants, nor would Plaintiff with reasonable diligence have

discovered the true facts or Defendant's misrepresentations.

      119. Had Plaintiff known the true facts about the dangers and

serious health and/or safety risks of the recalled products, Plaintiff

would not have purchased or used, or relied on the recalled products.

      120. Defendants'     wrongful    conduct    constitutes   fraud,

suppression, concealment, and deceit, and was committed and

perpetrated willfully, wantonly, and/or purposefully on Plaintiff.

      121. As a direct and proximate result of Defendants' conduct,

Plaintiff experienced significant mental and physical pain and

suffering, have sustained permanent injury, have undergone medical

treatment and will likely undergo future medical treatment and

procedures, has suffered financial or economic loss, including, but

not limited to, obligations for medical services and expenses, lost

income, other damages, including loss of enjoyment of life.

      122. WHEREFORE, Plaintiff demands judgment against

Defendants, and each of them, individually, jointly and severally, and

requests compensatory damages, punitive damages, together with

interest, costs of suit, and such further relief as the Court deems



                                 33
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 34 of 37




equitable and just.

   Count Six – Breach of Implied Warranty of Merchantability

      123. Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      124. Defendants were regularly in the business of selling the

recalled products at all times relevant.

      125. The recalled products are not suitable or fit for the

ordinary purpose for which they are used.

      126. Plaintiff was caused substantial harm and suffered both

economic and noneconomic damages as a result of this breach of

warranty.

      127. At relevant times, the Defendants intended that the

recalled products be used for the purposes and in the manner Plaintiff

used it and the Defendants impliedly warranted that the recalled

products are of merchantable quality, safe and fit for such use, and

are adequately tested.

      128. Defendants were aware that consumers, including

Plaintiff would use the recalled products in the manner that was

foreseeable.




                                   34
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 35 of 37




      129. Plaintiff was at all relevant times in privity with the

Defendants.

      130. The recalled products were expected to reach and did in

fact reach consumers, including Plaintiff, without substantial change

in the condition in which they manufactured and sold.

      131. The Defendants breached various implied warranties

with respect to the recalled products, including the following

particulars:

         i. Defendants represented through their labeling,
            advertising, marketing materials, detail persons,
            seminar presentations, publications, notice letters,
            and regulatory submissions that the recalled
            products are safe and fraudulently withheld and
            concealed information about the substantial risks
            of serious injury associated with use.

         ii. Defendants represented that the products are safe
             or safer than other alternative products and
             fraudulently concealed information, which
             demonstrated it was not as safe or safer than
             alternatives available on the market;

         iii. The Defendants represented that the recalled
              products were as efficacious than other alternative
              treatments    and      fraudulently      concealed
              information about the true efficacy; and

         iv. In reliance upon the implied warranties, Plaintiff
             used the recalled products as prescribed in the
             foreseeable    manner      normally     intended,
             recommended, promoted, and marketed by the
             Defendants.

                                  35
 Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 36 of 37




      132. Defendants breached their implied warranties to Plaintiff

in that the recalled products are not of merchantable quality, safe

and/or fit for intended use, or adequately tested, in violation of

common law principles.

      133. As a proximate result of the breaches of warranty,

Plaintiff has been injured and sustained severe and permanent pain,

suffering, disability, and impairment, loss of enjoyment of life,

comfort, and economic damages.

            Count Seven – Breach of Implied Warranty of Fitness

      134. Plaintiff realleges and incorporates by reference every

allegation of this Complaint as though fully set forth herein.

      135. Defendants were regularly in the business of selling the

recalled products at all times relevant.

      136. Defendants knew that the purchasers, consumers, and

Plaintiff were relying on their skill or judgment to provide a suitable

product.

      137. The recalled products are not suitable or fit for the

particular purpose for which they are used.

      138. Plaintiff was caused substantial harm and suffered both

economic and noneconomic damages because of this breach of

warranty.

                                   36
Case 2:21-cv-01208-JHE Document 1 Filed 09/03/21 Page 37 of 37




                      VI.    Prayer for Relief

      WHEREFORE, Plaintiff requests the following relief:

i.    That process issue and the Defendants be served in
      accordance with the Federal Rules of Civil Procedure;

ii.   That Plaintiff be awarded compensatory damages, including
      medical expenses, subrogation expenses, lost wages, loss of
      earning capacity, loss of enjoyment of life, future economic
      damages, general noneconomic damages, pain and suffering,
      and for personal injury in an amount to be determined by the
      enlightened conscience of a jury;

iii. That Plaintiff be allowed to amend this Complaint in
     accordance with the Federal Rules of Civil Procedure;

iv. That the Plaintiff be awarded punitive damages;

v.    That Plaintiff have a trial by jury as to all issues; and

vi. That Plaintiff be awarded such other relief as this Court may
    deem just and proper.


                     Submitted: September 3, 2021



                     François M. Blaudeau (ASB-7722-D32F)
                     Evan T. Rosemore (ASB-3760-N10B)
                     Odeh J. Issis (ASB-4785-S83P)
                     SOUTHERN MED LAW
                     2224 1st Ave North
                     Birmingham, AL 35203
                     D: 205.547.5525
                     F: 205.547.5526
                     francois@southernmedlaw.com
                     evan@southernmedlaw.com
                     odeh@southernmedlaw.com

                                   37
Case 2:21-cv-01208-JHE Document 1-1 Filed 09/03/21 Page 1 of 5            FILED
                                                                 2021 Sep-03 PM 01:41
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




           Exhibit A
9/2/2021                  Case
                  Johnson & Johnson2:21-cv-01208-JHE               Document
                                   Consumer Inc. Issues Voluntary Recall              1-1 Filed 09/03/21
                                                                         of Specific NEUTROGENA®             PageSunscreen
                                                                                                 and AVEENO® Aerosol 2 of 5Products Due to the Prese…



                                                              COMPANY ANNOUNCEMENT

       Johnson & Johnson Consumer Inc. Issues Voluntary Recall
           of Specific NEUTROGENA® and AVEENO® Aerosol
          Sunscreen Products Due to the Presence of Benzene
             When a company announces a recall, market withdrawal, or safety alert, the FDA posts the company's
                announcement as a public service. FDA does not endorse either the product or the company.

                                                                        Read Announcement




       Summary
       Company Announcement Date:
       July 14, 2021
       FDA Publish Date:
       July 14, 2021
       Product Type:
       Drugs
       Reason for Announcement:
       Testing identified low levels of benzene
       Company Name:
       Johnson & Johnson
       Brand Name:
       Neutrogena, Aveeno
       Product Description:
       Sunscreen




       Company Announcement
       Johnson & Johnson Consumer Inc. (JJCI) is voluntarily recalling all lots of five
       NEUTROGENA® and AVEENO® aerosol sunscreen product lines to the consumer level.
       Internal testing identified low levels of benzene in some samples of the products. Consumers
       should stop using the affected products and follow the instructions set forth below.


https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-voluntary-recall-specific-neutrogenar-and-aveenor-aerosol   1/4
9/2/2021                  Case
                  Johnson & Johnson2:21-cv-01208-JHE               Document
                                   Consumer Inc. Issues Voluntary Recall              1-1 Filed 09/03/21
                                                                         of Specific NEUTROGENA®             PageSunscreen
                                                                                                 and AVEENO® Aerosol 3 of 5Products Due to the Prese…
       The only sunscreen products impacted are aerosol products, specifically:

                NEUTROGENA® Beach Defense® aerosol sunscreen,
                NEUTROGENA® Cool Dry Sport aerosol sunscreen,
                NEUTROGENA® Invisible Daily™ defense aerosol sunscreen,
                NEUTROGENA® Ultra Sheer® aerosol sunscreen, and
                AVEENO® Protect + Refresh aerosol sunscreen.

       Product images and lot information is available on www.Neutrogena.com
       (http://www.neutrogena.com/)  (http://www.fda.gov/about-fda/website-policies/website-
       disclaimer) and www.Aveeno.com (http://www.aveeno.com/)  (http://www.fda.gov/about-
       fda/website-policies/website-disclaimer).

       Benzene is classified as a human carcinogen, a substance that could potentially cause cancer
       depending on the level and extent of exposure. Benzene is ubiquitous in the environment.
       Humans around the world have daily exposures indoors and outdoors from multiple sources.
       Benzene can be absorbed, to varying degrees, by inhalation, through the skin, and orally. Based
       on exposure modeling and the Environmental Protection Agency’s (EPA) framework, daily
       exposure to benzene in these aerosol sunscreen products at the levels detected in our testing
       would not be expected to cause adverse health consequences. Out of an abundance of caution,
       we are recalling all lots of these specific aerosol sunscreen products.

       While benzene is not an ingredient in any of our sunscreen products, it was detected in some
       samples of the impacted aerosol sunscreen finished products. We are investigating the cause of
       this issue, which is limited to certain aerosol sunscreen products.

       Sunscreen use is critical to public health. Melanoma incidences continue to increase worldwide,
       and the majority of cases are caused by excessive sun exposure. It is important that people
       everywhere continue to take appropriate sun protection measures, including the continued use
       of alternative sunscreen.

       The recalled sunscreen products are packaged in aerosol cans. The products were distributed
       nationwide through a variety of retail channels.

       Consumers should stop using these specific products and appropriately discard them.
       Consumers may contact the JJCI Consumer Care Center 24/7 with questions or to request a
       refund by calling 1-800-458-1673. Consumers should contact their physician or healthcare
       provider if they have any questions, concerns or have experienced any problems related to using
       these aerosol sunscreen products. JJCI is also notifying its distributors and retailers by letter
       and is arranging for returns of all recalled products.



https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-voluntary-recall-specific-neutrogenar-and-aveenor-aerosol   2/4
9/2/2021                  Case
                  Johnson & Johnson2:21-cv-01208-JHE               Document
                                   Consumer Inc. Issues Voluntary Recall              1-1 Filed 09/03/21
                                                                         of Specific NEUTROGENA®             PageSunscreen
                                                                                                 and AVEENO® Aerosol 4 of 5Products Due to the Prese…
       Adverse reactions or quality problems experienced with the use of this product may be reported
       to the FDA's MedWatch Adverse Event Reporting program either online, by regular mail or by
       fax.

                Complete and submit the report Online (/safety/medwatch-fda-safety-information-and-
                adverse-event-reporting-program/reporting-serious-problems-fda)
                Regular Mail or Fax: Download form (/safety/medical-product-safety-
                information/medwatch-forms-fda-safety-reporting) or call 1- 800-332-1088 to request a
                reporting form, then complete and return to the address on the pre-addressed form, or
                submit by fax to 1-800-FDA-0178

       This recall is being conducted with the knowledge of the U.S. Food and Drug Administration.

       Cautions Concerning Forward-Looking Statements
       This press release contains "forward-looking statements" as defined in the Private Securities
       Litigation Reform Act of 1995 regarding the voluntary recall of specific NEUTROGENA® and
       AVEENO® aerosol sunscreen products. The reader is cautioned not to rely on these forward-
       looking statements. These statements are based on current expectations of future events. If
       underlying assumptions prove inaccurate or known or unknown risks or uncertainties
       materialize, actual results could vary materially from the expectations and projections of
       Johnson & Johnson Consumer Inc. and/or Johnson & Johnson. Risks and uncertainties include,
       but are not limited to: product efficacy or safety concerns resulting in product recalls or
       regulatory action; significant adverse litigation or government action, including related to
       product liability claims; uncertainty of commercial success for new and existing products; the
       ability of the company to successfully execute strategic plans; manufacturing difficulties or
       delays, internally or within the supply chain; changes to applicable laws and regulations;
       changes in behavior and spending patterns of purchasers of health care products and services;
       and increased scrutiny of the health care industry by government agencies. A further list and
       descriptions of these risks, uncertainties and other factors can be found in Johnson & Johnson's
       Annual Report on Form 10-K for the fiscal year ended January 3, 2021, including in the sections
       captioned “Cautionary Note Regarding Forward-Looking Statements” and “Item 1A. Risk
       Factors,” and in the company’s most recently filed Quarterly Report on Form 10-Q, and the
       company’s subsequent filings with the Securities and Exchange Commission. Copies of these
       filings are available online at www.sec.gov (http://www.sec.gov/), www.jnj.com
       (http://www.jnj.com/)  (http://www.fda.gov/about-fda/website-policies/website-disclaimer)
       or on request from Johnson & Johnson. Neither Johnson & Johnson Consumer Inc. nor
       Johnson & Johnson undertakes to update any forward-looking statement as a result of new
       information or future events or developments. The Company expressly disclaims all liability in
       respect to actions taken or not taken based on any or all the contents of this press release.




https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-voluntary-recall-specific-neutrogenar-and-aveenor-aerosol   3/4
9/2/2021                  Case
                  Johnson & Johnson2:21-cv-01208-JHE               Document
                                   Consumer Inc. Issues Voluntary Recall              1-1 Filed 09/03/21
                                                                         of Specific NEUTROGENA®             PageSunscreen
                                                                                                 and AVEENO® Aerosol 5 of 5Products Due to the Prese…

       Company Contact Information
       Consumers:
       JJCI Consumer Care Center
        1-800-458-1673

       Media:
       Jake Sargent
        (732)-524-1090
        jsargen3@its.jnj.com (mailto:jsargen3@its.jnj.com)

                                                                  More Recalls, Market
                                                                      Withdrawals, &
                                             Safety Alerts (/safety/recalls-market-withdrawals-safety-alerts)




https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-voluntary-recall-specific-neutrogenar-and-aveenor-aerosol   4/4
Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 1 of 20            FILED
                                                                  2021 Sep-03 PM 01:41
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




            Exhibit B
          Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 2 of 20




May 24, 2021

Division of Dockets Management
Food and Drug Administration
5630 Fishers Lane, Room 1061
Rockville, MD 20852

Re: Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care Products

Dear Sir or Madam:

The undersigned, on behalf of Valisure LLC (“Valisure” or “Petitioner”), submits this Citizen
Petition (“Petition”) pursuant to Sections 301(21 U.S.C. § 331), 501 (21 U.S.C. § 351), 502 (21
U.S.C. § 352), 505 (21 U.S.C. § 355), 601 (21 U.S.C. § 361), 602 (21 U.S.C. § 362), 702 (21
U.S.C. § 372), 704 (21 U.S.C. § 374), and 705 (21 U.S.C. § 375) of the Federal Food, Drug and
Cosmetic Act (the “FDCA”), in accordance with 21 C.F.R. 10.20 and 10.30, to request the
Commissioner of Food and Drugs (“Commissioner”) to issue a regulation, request recalls, revise
industry guidance, and take such other actions set forth below.
                                           A. Action Requested

Sunscreens are considered drugs that are regulated by the U.S. Food and Drug Administration
(“FDA”). 1 Valisure has tested and detected high levels of benzene in specific batches of
sunscreen products containing active pharmaceutical ingredients including avobenzone,
oxybenzone, octisalate, octinoxate, homosalate, octocylene and zinc oxide. The Centers for
Disease Control and Prevention (“CDC”) states that the Department of Health and Human
Services has determined that benzene causes cancer in humans. 2 The World Health Organization
(“WHO”) and the International Agency for Research on Cancer (“IARC”) have classified
benzene as a Group 1 compound thereby defining it as “carcinogenic to humans.” 3 FDA
currently recognizes the high danger of this compound and lists it as a “Class 1 solvent” that
“should not be employed in the manufacture of drug substances, excipients, and drug products
because of their unacceptable toxicity ... However, if their use is unavoidable in order to produce
a drug product with a significant therapeutic advance, then their levels should be restricted” and
benzene is restricted under such guidance to 2 parts per million (“ppm”). 4 Because many of the
sunscreen products Valisure tested did not contain detectable levels of benzene, it does not
appear that benzene use is unavoidable for their manufacture, and considering the long history
and widespread use of these products, it also does not appear that they currently constitute a

1
  Certain sunscreens may also be dually regulated as cosmetics under the FDCA, and the designations “drug” and
“cosmetic” are not mutually exclusive.
2
  Centers for Disease Control and Prevention, Facts About Benzene (2018)
(https://emergency.cdc.gov/agent/benzene/basics/facts.asp)
3
  International Agency for Research on Cancer and World Health Organization, IARC Monographs on the
Identification of Carcinogenic Hazards to Humans (https://monographs.iarc.who.int/list-of-classifications)
4
  Food and Drug Administration, Q3C – Tables and List Guidance for Industry (2017)
(https://www.fda.gov/media/71737/download)
Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
          Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 3 of 20



                                                                                                        Page 2



significant therapeutic advance; therefore, any significant detection of benzene should be deemed
unacceptable. The National Institute for Occupational Safety and Health (“NIOSH”)
recommends protective equipment be worn by workers expecting to be exposed to benzene at
concentrations of 0.1 ppm and defines “inhalation, skin absorption, ingestion, skin and/or eye
contact” as exposure routes. 5, 6 Valisure found multiple sunscreen products that contain levels of
benzene that significantly surpass the 2 ppm conditional FDA restriction. Furthermore, benzene
is associated with certain blood cancers such as leukemia, 7 and recent studies by FDA
researchers have shown that significant amounts of sunscreen ingredients absorb through the skin
and are found in the blood; specifically, over 400 times the threshold for systemic
carcinogenicity assessment for at least one sunscreen active ingredient. 8, 9

The presence of this known human carcinogen in sunscreen products widely recommended for
the prevention of skin cancer and regularly used by adults and children in large volumes makes
this finding especially troubling.

Additionally, Valisure found multiple after-sun care products that contain benzene and some
products with benzene contamination above 2 ppm. After-sun care products, which may also be
labeled as “after-burn care” or other “skin care” references, are typically regulated by FDA as
cosmetics under the FDCA and the Fair Packaging and Labeling Act (“FLPA”) and may contain
aloe and other ingredients that are marketed for topical use after exposure to the sun and are
often sold in close proximity to sunscreen products. 10

This Petition requests that the Commissioner take the following actions:

    1) request a recall of identified batches of sunscreen products on the basis that, due to
       contamination with a known human carcinogen, these products are adulterated under
       Section 501 of the FDCA (21 U.S.C. § 351) and misbranded under Section 502 of the
       FDCA (21 U.S.C. § 352);

    2) conduct examinations and investigation under Section 702 (a) of the FDCA (21 U.S.C. §
       372(a)) regarding these products, their manufacturing processes, and the manufacturer

5
  Centers for Disease Control and Prevention. The National Institute for Occupational Safety and Health (NIOSH),
Benzene (October 30, 2019) (https://www.cdc.gov/niosh/npg/npgd0049.html)
6
  Centers for Disease Control and Prevention. The National Institute for Occupational Safety and Health,
BENZENE: Systemic Agent (2011) (https://www.cdc.gov/niosh/ershdb/emergencyresponsecard_29750032.html)
7
  American Cancer Society. Benzene and Cancer Risk (January 5, 2016) (https://www.cancer.org/cancer/cancer-
causes/benzene.html)
8
  Matta, MK; et. al. (2019). Effect of Sunscreen Application Under Maximal Use Conditions on Plasma
Concentration of Sunscreen Active Ingredients A Randomized Clinical Trial. Journal of the American Medical
Association. 2019;321(21):2082-2091 (https://jamanetwork.com/journals/jama/fullarticle/2733085)
9
  Matta, MK; et. al. (2020). Effect of Sunscreen Application on Plasma Concentration of Sunscreen Active
Ingredients A Randomized Clinical Trial. Journal of the American Medical Association. 2020;323(3):256-267
(https://jamanetwork.com/journals/jama/fullarticle/2759002)
10
   Depending on the claims in the labeling, certain after-sun products may also be regulated as drugs under the
FDCA.


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
        Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 4 of 20



                                                                                           Page 3



       submissions made for FDA approval under 704 (a) of the FDCA (21 U.S.C. § 374(a)),
       and effect labeling revisions as needed;

   3) provide information to the public regarding these products under Section 705(b) of the
      FDCA (21 U.S.C. § 375(b)), in particular, that safe sunscreen alternatives to
      contaminated products are available and that the use of unadulterated sunscreen is an
      important protection against cancers caused by exposure to harmful solar radiation;

   4) consider promulgating rules or administrative orders, revising and reissuing, as necessary
      and appropriate, FDA’s proposed sunscreen rule, published in 84 Federal Register 6,204
      (Feb. 26, 2019), and including measures in the final sunscreen monograph, to help
      address the issues outlined in this Petition;

   5) develop guidance documents for the analysis of benzene in sunscreen products;

   6) review and update the current FDA guidance “Q3C – Tables and List, Guidance for
      Industry” to include guidance for the acceptable concentration of benzene for drug
      products, such as sunscreens, that do not require benzene for manufacturing and do not
      constitute a “significant therapeutic advance,” or potentially expand the current statement
      that benzene “should not be employed in the manufacture of drug substances” to clarify
      that there is no acceptable level of benzene and define a reasonable limit of detection;

   7) review and update the current FDA guidance “Q3C – Tables and List, Guidance for
      Industry” to include guidance on the permitted daily exposure of benzene for drug
      products that do not require benzene for manufacturing and do not constitute a
      “significant therapeutic advance” and separately for drug products that require benzene
      for manufacturing and constitute a “significant therapeutic advance”;

   8) develop guidance documents defining the mass of a standard daily total application of
      sunscreen, which may include multiple discrete applications, so that a daily exposure of
      benzene can be calculated for sunscreen products;

   9) request a recall of identified batches of after-sun care cosmetic products on the basis that,
      due to contamination with a known human carcinogen, these products are adulterated
      under Section 601 of the FDCA (21 U.S.C. § 361) and misbranded under Section 602 (21
      U.S.C. § 362);

   10) review and update regulation and published guidance for cosmetic products to include
       limitations on various impurities that pose known risks to human health and include
       benzene in such updates;

   11) consider working with the United States Environmental Protection Agency on a joint
       initiative to address benzene contamination and potentially enter into a formal agreement


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
        Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 5 of 20



                                                                                           Page 4



       committing to increase collaboration and coordination in areas of mutual interest relating
       to benzene contamination;

   12) support the increasing number of independent drug quality testing programs in the United
       States by convening workshops, stakeholder meetings and providing other resources at
       FDA’s disposal to further encourage and connect such programs; and

   13) promulgate rules or administrative orders requiring robust independent chemical batch-
       level testing and verification of the chemical content of batches of drugs and other
       regulated consumer products and, while these are pending, issue guidance requesting
       such testing and verification.


Background on Petitioner
Valisure operates an analytical laboratory that is accredited to International Organization for
Standardization (“ISO/IEC”) 17025:2017 standards for chemical testing (PJLA Accreditation
Number 94238). Valisure is registered with the Drug Enforcement Administration (License #
RV0484814) and FDA (FEI #: 3012063246). Valisure’s mission is to help ensure the safety,
quality and consistency of medications and supplements in the market. In response to rising
concerns about counterfeit medications, generics, and overseas manufacturing, Valisure
developed proprietary analytical technologies that it uses in addition to FDA standard methods to
test medications and consumer products distributed in the United States.
In an August 7, 2018, inspection of Valisure’s facilities by FDA, it was determined that since
Valisure’s unique testing facility is not a part of the pharmaceutical manufacturing system and
does not perform release testing, stability testing or any related services for pharmaceutical
manufacturers, Valisure did not require FDA registration. However, Valisure has elected to
maintain voluntary registration status with FDA. Valisure also received guidance that since it
operates outside of the manufacturing industry using the appropriate ISO guidelines as opposed
to GMPs, any product failures or concerns that Valisure identifies should be reported back to the
pharmaceutical industry. Valisure has complied with this guidance and routinely provides reports
to applicable parties in the pharmaceutical industry.

Given the high potential risk to public safety, Valisure seeks to utilize this Citizen Petition to
bring these concerns directly to the attention of the Commissioner and FDA, and to request that
they take prompt action.
                                    B. Statement of Grounds

In addition to the information described above, which is incorporated by reference, Valisure
provides the following as its statement of grounds. FDA currently recognizes the danger of
benzene and, as a result, has claimed it should not be used in the manufacture of any component



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
          Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 6 of 20



                                                                                                         Page 5



of a drug product, and only if its use is “unavoidable” should a strict concentration limit of 2
ppm apply.4

There is a recent history of broad drug product recalls due to contamination with probable human
carcinogens. Specifically, there have been a multitude of manufacturer recalls of medications,
such as valsartan, irbesartan, losartan, 11 ranitidine, nizatidine, 12 and metformin, 13 due to the
detection of the Group 2, “probable human carcinogen” N-Nitrosodimethylamine (“NDMA”) in
excess of FDA limits. FDA limits for NDMA are defined in both parts per million (“ppm”) and
permissible daily intake, which is held constant at a specified nanogram level (“ng”) per day for
all drug products. 14

Having a constant permissible daily intake or exposure is critical when there is variability in
product size and exposures per day; a situation particularly relevant to an individual’s application
of sunscreen and after-sun care products. Petitioner is not aware of any FDA guidance on a
permissible daily exposure for benzene in any drug product, including sunscreen, or cosmetic
product, including after-sun care products, and requests urgent action on behalf of FDA to issue
guidance to fill this gap. Valisure’s March 24, 2021 Citizen Petition on benzene contamination in
hand sanitizer 15 and the recent recalls of certain hand sanitizer products due to the presence of
benzene and other contaminants 16, 17 further underscores the necessity to better regulate benzene
and its apparent broad prevalence in the drug and consumer product supply chains.

Although the dangers and carcinogenic potential of nitrosamines, like the aforementioned
compound NDMA, have been well documented since the 1960s and there are important studies


11
   Food and Drug Administration. Search List of Recalled Angiotensin II Receptor Blockers (ARBs) Including
Valsartan, Losartan and Irbesartan (September 23, 2019) (https://www.fda.gov/drugs/drug-safety-and-
availability/search-list-recalled-angiotensin-ii-receptor-blockers-arbs-including-valsartan-losartan-and).
12
   Food and Drug Administration. FDA Updates and Press Announcements on NDMA in Zantac (ranitidine) (April
16, 2020) (https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-ndma-
zantac-ranitidine)
13
   Food and Drug Administration. FDA Updates and Press Announcements on NDMA in Metformin (October 5,
2020) (https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-ndma-
metformin)
14
   Food and Drug Administration. FDA updates table of interim limits for nitrosamine impurities in ARBs (February
28, 2019) (https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-
angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan)
15
   Valisure’s Citizen Petition on Hand Sanitizer Products Containing Benzene Contamination (filed March 24, 2021)
(https://www.regulations.gov/document/FDA-2021-P-0338-0001).
16
   Food and Drug Administration. Scentsational Soaps & Candles, Inc. Issues Voluntary Nationwide Recall of
Scented Hand Sanitizers Due to the Presence of Methanol (Wood Alcohol), Benzene and Acetaldehyde (April 28,
2021) (https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/scentsational-soaps-candles-inc-issues-
voluntary-nationwide-recall-scented-hand-sanitizers-due)
17
   Food and Drug Administration. Scentsational Soaps & Candles, Inc. Voluntarily Expands Nationwide Recall of
Scented Hand Sanitizers Due to the Presence of Methanol (Wood Alcohol), Benzene and Acetaldehyde (May 13,
2021) (https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/scentsational-soaps-candles-inc-
voluntarily-expands-nationwide-recall-scented-hand-sanitizers-due#recall-announcement)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
          Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 7 of 20



                                                                                                        Page 6



related to recent medication contamination findings, 18, 19 a direct link to cancer in humans has
not yet been established. In contrast to nitrosamines, classified as “probable human carcinogens,”
benzene has long been directly associated with cancer in humans and classified as a “known
human carcinogen” with persistent exposure as low as 0.8 ppm. 20 The hematotoxicity of
benzene 21 has been described as early as 1897. A study from 1939 on benzene stated that
“exposure over a long period of time to any concentration of benzene greater than zero is not
safe,” 22 which is a comment reiterated in a 2010 review of benzene research specifically stating,
“There is probably no safe level of exposure to benzene, and all exposures constitute some risk
in a linear, if not supralinear, and additive fashion.” 23 According to the American Cancer
Society: 24

        IARC classifies benzene as “carcinogenic to humans,” based on sufficient
        evidence that benzene causes acute myeloid leukemia (AML). IARC also notes
        that benzene exposure has been linked with acute lymphocytic leukemia (ALL),
        chronic lymphocytic leukemia (CLL), multiple myeloma, and non-Hodgkin
        lymphoma.

Valisure engaged Boston Analytical, Inc., a GMP-compliant laboratory, to utilize the industry
standard USP <467> Residual Solvents Procedure on a selected product using gas
chromatography flame ionization detection (“GC-FID”) instrumentation, the results of which are
shown in Table 2. Although the industry standard USP method concluded benzene was present
above the restricted limit, there was concern over the possibility that any impurities or other
compounds in the products could have overlapping retention times. Therefore, Valisure elected
to utilize gas chromatography and detection by mass spectrometry (“GC-MS”) instrumentation
that allows mass spectral separation and utilizing selected ion chromatograms. Gas

18
   Braunstein LZ, Kantor ED, O’Connell K, Hudspeth AJ, Wu Q, Zenzola N, Light D. Analysis of Ranitidine-
Associated N-Nitrosodimethylamine Production Under Simulated Physiologic Conditions. Journal of the American
Medical Association Network Open. 2021;4(1):e2034766. doi:10.1001/jamanetworkopen.2020.34766
(https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2775727)
19
   White CM. Ranitidine’s N-nitrosodimethylamine Problem May be Tip of the Iceberg. Journal of the American
Medical Association Network Open. 2021;4(1):e2035158. doi:10.1001/jamanetworkopen.2020.35158
(https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2775725)
20
   Glass, Deborah et. al. (2003). Leukemia Risk Associated With Low-Level Benzene Exposure. Epidemiology
(Cambridge, Mass.). 14. 569-77. 10.1097/01.ede.0000082001.05563.e0.
(https://journals.lww.com/epidem/Fulltext/2003/09000/Leukemia_Risk_Associated_With_Low_Level_Benzene.11.
aspx)
21
   Santesson GG. 1897. Uber chronische Vergiftungen mit steinkohlen Benzin. Vier todes falle. Arch. Hyg. 31: 336–
76
22
   Hunter, F.T. (1939). Chronic Exposure to Benzene (Benzol). II. The Clinical Effects. Journal of Industrial
Hygiene and Toxicology. 1939 Vol.21 pp.331-54 (https://www.cabdirect.org/cabdirect/abstract/19402700388)
23
   Smith, Martyn T. (2010). Advances in Understanding Benzene Health Effects and Susceptibility. Annual Review
of Public Health. 2010 Vol. 31:133-148
(https://www.annualreviews.org/doi/full/10.1146/annurev.publhealth.012809.103646)
24
   American Cancer Society. Benzene and Cancer Risk (January 5, 2016) (https://www.cancer.org/cancer/cancer-
causes/benzene.html)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
          Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 8 of 20



                                                                                                        Page 7



chromatography conditions followed USP <467> with modifications to reduce run time that
closely mirror those recommended by FDA in its August 24, 2020 guidance for impurities
detection in hand sanitizer, which includes benzene analysis. 25 Valisure engaged the Chemical
and Biophysical Instrumentation Center at Yale University to utilize GC-MS analysis on
multiple selected sunscreen and after-sun care products, the results of which are shown in Tables
2 – 5.

Evaluating multiple methods had been useful in past drug product contaminations 26 and was
performed here as well to help ensure validity of these highly concerning results. The use of
high-resolution MS (GC-HRMS) for greater mass accuracy was employed for the identification
and quantification of benzene in selected sunscreen products and confirmed both the identity and
levels of contamination beyond 2 ppm.

As Valisure has noted in previous FDA Citizen Petitions, some GC-MS methodologies can lead
ingredients to break down into a suspected analyte due to elevated GC oven temperatures during
analysis breaking down an inherently unstable pharmaceutical ingredient. Valisure identified
such a situation in its September 13, 2019 FDA Citizen Petition regarding the drug ranitidine,
and Valisure therefore developed modifications to the existing methodologies to lower
temperature and prevent degradation. 27 The GC-MS methodologies described in this petition
utilized body temperature (37°C) for oven incubation. 40°C has been previously used for
benzene analysis from liquid pharmaceuticals and beverages, and reduced false positive results
compared with higher-temperature incubation. 28, 29

Due to the presence of phenyl groups (similar chemical structures to benzene) 30 in the molecules
of some sunscreen active ingredients, Valisure investigated the possibility of six sunscreen active
ingredients (avobenzone, oxybenzone, octisalate, octinoxate, homosalate, and octocylene)
forming benzene from degradation by the aforementioned GC-MS analytical method through
analysis of pure reference standards at concentrations relevant to typical sunscreen products, and


25
   Food and Drug Administration. FDA Guidance Document (August 24, 2020) Direct Injection Gas
Chromatography Mass Spectrometry (GC-MS) Method for the Detection of Listed Impurities in Hand Sanitizers
(https://www.fda.gov/media/141501/download)
26
   Wu, Qian; et. al. (2020): A Broadly Accessible Liquid Chromatography Method for Quantification of Six
Nitrosamine Compounds and N,N-Dimethylformamide in Metformin Drug Products Using High Resolution Mass
Spectrometry. ChemRxiv. Preprint. (https://doi.org/10.26434/chemrxiv.13202849.v1)
27
   Valisure FDA Citizen Petition Requesting to Recall Ranitidine (dated September 9, 2019)
(https://www.regulations.gov/docket?D=FDA-2019-P-4281)
28
   Kyoung, H. et al. (2008). Evaluation of headspace-gas chromatography/mass spectrometry for the analysis of
benzene in vitamin C drinks; pitfalls of headspace in benzene detection. Biomedical Chromatography, Vol. 22, p.
900-905 (https://analyticalscience.wiley.com/do/10.1002/sepspec.19271ezine/full/)
29
   Liu, H. et al. (2011) A general static-headspace gas chromatographic method for determination of residual
benzene in oral liquid pharmaceutical products. J Pharm Biomed Anal. Vol. 54(2), p. 417-21. doi:
10.1016/j.jpba.2010.09.006.
(https://www.sciencedirect.com/science/article/abs/pii/S0731708510005182?via%3Dihub)
30
   Nomenclature of Benzene Derivatives. (2019, June 5). LibreTexts. (https://chem.libretexts.org/@go/page/30650)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
          Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 9 of 20



                                                                                                        Page 8



no substantive benzene was detected. Thus, the presence of benzene appears to be from
contamination in the identified sunscreen products.

Valisure acquired sunscreen and after-sun care product samples from many retailers and in many
different formulations. Sunscreen products are often available in dozens of formulations from
numerous companies, and it is estimated by FDA that over 11,000 sunscreen products are on
market in the United States. 31 After-sun care products are also diverse, though not broadly
registered with FDA, since many do not contain a National Drug Code. Although Valisure has
made a good faith effort to obtain samples reasonably representative of the general supply, many
brands and formulations are not included in Valisure’s analysis presented in this Petition. Even
in this limited survey of certain available sunscreen and after-sun care products within the United
States, multiple samples contained significantly detectable benzene and some batches contained
up to 3.1 times the conditionally restricted limit. There was significant variability from batch to
batch, even within a single brand, underscoring the importance of batch-level chemical analysis
and the necessity of overall increased quality surveillance of these pharmaceutical and consumer
products.

Valisure’s results will be of significant concern to medical practitioners who endeavor to
recommend safe sunscreens and to understand the implications of recent FDA findings showing
sunscreen active ingredients are absorbed into the bloodstream even after single use. 32
Furthermore, a study by researchers at Health Canada’s Bureau of Chemical Hazards has shown
that the application of sunscreen specifically increases the absorption rate of benzene through the
skin. 33 The clear evidence that benzene is associated with carcinogenic effects, specifically on
blood-related tissues in humans, makes this especially concerning for the health impact of
exposure to contaminated sunscreen products.

Beyond the significant concern for public health, there is also evidence that sunscreen products
in general, and benzene itself, pose a serious risk to the environment, marine ecosystems, and
United States waterways. FDA announced on May 12, 2021 a notice of intent to prepare an
Environmental Impact Statement for certain sunscreen drug products due to their potential
effects on coral and/or coral reefs. 34 The National Oceanic and Atmospheric Administration
(“NOAA”) has published reports and infographics intended to educate consumers regarding the



31
   Food and Drug Administration. Technical Appendix to the Sunscreen Proposed Rule (2019)
(https://www.fda.gov/media/122883/download)
32
   Food and Drug Administration. Shedding More Light on Sunscreen Absorption (January 21, 2020)
(https://www.fda.gov/news-events/fda-voices/shedding-more-light-sunscreen-absorption)
33
   J S Nakai 1, I Chu, A Li-Muller, R Aucoin. (1997). Effect of environmental conditions on the penetration of
benzene through human skin. Journal of Toxicology and Environmental Health. 1997 Aug 8;51(5):447-62
(https://pubmed.ncbi.nlm.nih.gov/9233379/)
34
   Food and Drug Administration. Environmental Impact Statement (EIS) for Certain Sunscreen Drug Products
(May 12, 2021) (https://www.fda.gov/drugs/guidance-compliance-regulatory-information/environmental-impact-
statement-eis-certain-sunscreen-drug-products)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
         Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 10 of 20



                                                                                                        Page 9



potential for sunscreen products to threaten corals and other marine life. 35 Additionally, scientific
papers published by NOAA have shown that benzene can be rapidly absorbed by fish 36 and
short-term exposure (48 hr) to concentrations of benzene at parts per billion levels can
significantly reduce survival of certain fish eggs. 37 Furthermore, NOAA has proposed that the
use of sunscreen followed by swimming or showering may cause sunscreen chemicals to wash
off and enter waterways, 38 an area of significant concern to the Environmental Protection
Agency (“EPA”), which extensively regulates benzene. Strict EPA regulations on benzene are
detailed in a report authored by the Agency for Toxic Substances and Disease Registry
(“ATSDR”), 39 which stated:

        EPA has set 5 ppb40 [equivalent of 0.005 ppm] as the maximum permissible level
        of benzene in drinking water. EPA has set a goal of 0 ppb for benzene in drinking
        water and in water such as rivers and lakes because benzene can cause leukemia.
        …
        EPA recommends 200 ppb [equivalent of 0.2 ppm] as the maximum permissible
        level of benzene in water for short-term exposures (10 days) for children.

The depth of experience with benzene regulation at EPA and the concern over environmental
impact of benzene contamination and sunscreen ingredients may offer a rational basis for
collaboration between FDA and EPA to expeditiously address the current lack of much needed
benzene regulation in sunscreen and other products. Such collaboration could efficiently result in
regulations applicable for all FDA regulated drug and cosmetic products. Precedence for FDA
formally working with EPA through the execution of an agreement committing to increase
collaboration and coordination in areas of mutual interest is found in the October 18, 2019
announcement of a Memorandum of Understanding between FDA, EPA and the United States
Department of Agriculture (“USDA”) regarding food waste. 41, 42


35
   National Oceanic and Atmospheric Administration. Skincare Chemicals and Coral Reefs (February 26, 2021)
(https://oceanservice.noaa.gov/news/sunscreen-corals.html)
36
   S Korn, N Hirsch, J W Struthsaker (1976). UPTAKE, DISTRIBUTION, AND DEPURATION OF 14C-
BENZENE IN NORTHERN ANCHOVY, ENGRAULIS MORDAX, AND STRIPED BASS, MORONE
SAXATILIS. Fishery Bulletin. 1976 March Vol 74, No. 3: 545-51 (https://spo.nmfs.noaa.gov/sites/default/files/pdf-
content/1976/743/korn.pdf)
37
   J W Struthsaker (1977). EFFECTS OF BENZENE (A TOXIC COMPONENT OF PETROLEUM) ON
SPAWNING PACIFIC HERRING, CLUPEA HARENGUS PALLASI. Fisher Bulletin. 1977 Vol 75, No. 1: 43-49
(https://spo.nmfs.noaa.gov/sites/default/files/pdf-content/1977/751/struhsaker.pdf)
38
   Id
39
   Agency for Toxic Substances and Disease Registry (August 2007). Toxicological Profile for Benzene.
(https://www.atsdr.cdc.gov/toxprofiles/tp3.pdf)
40
   Parts per Billion (“ppb”), 1 ppb is equivalent to one thousandth (1/1000) of 1 ppm
41
   Food and Drug Administration (October 30, 2019). MOU 225-19-033. (https://www.fda.gov/about-fda/domestic-
mous/mou-225-19-033)
42
   Environmental Protection Agency (May 27, 2020). Winning on Reducing Food Waste Federal Interagency
Strategy (https://www.epa.gov/sustainable-management-food/winning-reducing-food-waste-federal-interagency-
strategy)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
         Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 11 of 20



                                                                                                       Page 10



Although sunscreen products are considered drug products by FDA and many potentially
dangerous chemical impurities are specifically limited for drug products (with the notable
exception of benzene), there is comparably a significant lack of similar regulation for cosmetic
products despite significant concern for increased consumer protection and regulatory action. 43,
44, 45
       As FDA has acknowledged, the FDCA prohibits the marketing of adulterated or
misbranded cosmetics in interstate commerce and specifies a product as adulterated if “it bears or
contains any poisonous or deleterious substance which may render it injurious to users under the
conditions of use prescribed in the labeling thereof, or under conditions of use as are customary
and usual.” 46 However, specifically defined limits of “poisonous or deleterious” substances,
such as benzene, are not defined and should be reviewed and addressed by FDA.

Petitioner urges the Commissioner and FDA to expeditiously request recalls on the affected
batches of products and to take other such actions outlined in this Petition as deemed appropriate.

Analytical Methods

The method USP <467> Residual Solvents Procedure A was modified from flame ionization
detection (FID) to mass spectrometry (MS) detection for benzene in sunscreen and after-sun care
products. The sample preparation and headspace (HS) gas chromatography (GC) methods were
also modified to fit different types of sunscreen and after-sun care product matrices (spray,
lotion, and gel) and to allow shorter run time. Identification of benzene is based on the retention
time matching to certified reference standards and mass spectral matching to benzene.
Quantification of benzene is performed by comparing peak area of benzene in a sample to a
validated 10-point calibration curve. Results in parts per million is determined by dividing the
micrograms of benzene detected per sample by the grams of material used for each sample.

Materials and Methods
Agilent 7890B GC equipped with 7697A headspace autosampler coupled with 5977B MS was
utilized for sample analysis, and a DB-Select 624 UI, 60m × 0.32mm × 1.8µm GC column
(Agilent Technology, Santa Clara, CA) was used to separate benzene from other compounds.
Dimethyl sulfoxide (DMSO, GC Grade) was used for sample preparation (Thermo Fisher
Scientific, Waltham, MA). Standard of benzene (99.8 % purity) and isotopic labeled benzene

43
   A Kaufman, B Rauenzahn, J Chung (May 1, 2021). Does Cosmetics Regulation Need a Makeover? The
Regulatory Review. (https://www.theregreview.org/2021/05/01/saturday-seminar-does-cosmetic-regulation-need-
makeover/)
44
   W F Watt (July 17, 2015). Time for a Makeover: Newly Proposed Cosmetic Safety Legislation. American Bar
Association (https://www.americanbar.org/groups/litigation/committees/products-liability/practice/2015/time-for-
makeover-newly-proposed-cosmetic-safety-legislation/)
45
   A McDougall (March 27, 2012). Cosmetics regulation needs a makeover, industry urges Congress. Cosmetics
Design (https://www.cosmeticsdesign.com/Article/2012/03/28/Cosmetics-regulation-needs-a-makeover-industry-
urges-Congress)
46
   Food and Drug Administration (March 8, 2021). FDA Authority Over Cosmetics: How Cosmetics Are Not FDA-
Approved, but Are FDA-Regulated (https://www.fda.gov/cosmetics/cosmetics-laws-regulations/fda-authority-over-
cosmetics-how-cosmetics-are-not-fda-approved-are-fda-regulated)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
           Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 12 of 20



                                                                                                         Page 11



standard (d3-, 99.8% purity) was used for calibration, continuing calibration verification,
retention time verification, and recovery determination (Sigma-Aldrich, St. Louis, MO). USP
Class 1 residual solvents mixture was used for calibration confirmation (USP, Rockville, MD).
All volumetric glassware used are Class A certified.

Standard and Sample Preparation
Benzene standard was diluted in DMSO. Calibration standards were prepared in 20-mL GC
headspace vials to a total of 5 mL volume. Sunscreen and after-sun care product samples were
dispensed into the GC headspace vials at approximately 500 mg and weighed, followed by
adding 4.5 mL of DMSO to make up the final volume to approximately 5 mL and gently
vortexing to mix. Five (5) mL of DMSO was used as blank samples.

Instrumental Analysis
Table 1 summarizes the major instrumental parameters used for analysis of benzene in the
sunscreen samples.

          Table 1. Instrumental parameters optimized for benzene detection in sunscreen samples.
 HS Autosampler                          GC                                  MS
 Oven temperature     37 °C              Carrier gas   Helium                Source Temp        230 °C
 (Temp)
 Loop Temp            55 °C              Inlet Temp    220 °C                Quad Temp          150 °C
 Transfer line Temp   175 °C             Column flow   2 mL/min              Acquisition type   SIM
 Vial equilibration   20 minutes (min)   Split ratio   5:1                   Gain factor        1
 Injection time       1 min              Oven Temp     60 °C (12 min) ˃      Solvent delay      3 min
                                         Gradient      240 °C at 40 °C/min
 Vial shaking         71 shakes/min      GC run time   18.5 min
 Fill pressure        15 psi


Quality Assurance and Quality Control
In some cases, trace levels of benzene were detected in blank samples and the peak area was
subtracted from all standards and samples. Linear non-forcing through zero calibration curve was
generated from the peak areas of the 10-point calibration standards. Calibration curve was
accepted when the coefficient of determination R2 was equal or greater than 0.995. Lower limit
of detection (LLOD) and lower limit of quantification (LLOQ) were determined by spiking
known amount of benzene into sunscreen samples that were pre-screened to be not detected for
benzene or lower than the concentration of the lowest calibration standard. LLOD was 0.01 µg
(equivalent to 0.02 ppm in sunscreen products) and LLOQ was 0.025 µg (equivalent to 0.05 ppm
in sunscreen products). The measurement uncertainty was determined to be 25%. USP Class 1
residual solvent mixture was analyzed against the calibration and result of benzene agreed with
certified concentration. All sunscreen and after-sun care samples with benzene concentration
above LLOQ were analyzed in triplicates and reported herein. Values are given for quantification
of 2-fold over LLOQ or 0.1 ppm. Therefore, for the data presented in this petition, Valisure is
using the nomenclature that any benzene detection of 0.10 ppm or above is “significantly
detected,” and any detection below this value is described as “< 0.10 ppm” and warrants further
investigation but is likely of less concern than products with a defined value of 0.10 ppm or
higher.


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
                    Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 13 of 20



                                                                                                                                         Page 12




          Analytical Findings

          Using the GC-MS method described above for the determination of benzene, Valisure analyzed
          294 unique batches from 69 brands of sunscreen and after-sun care products with the results
          detailed below. In summary, 78 product batches had detectable levels of benzene, 26 contained
          benzene in concentrations between 0.1 ppm and 2.0 ppm and 14 contained over 2 ppm. In Tables
          2 – 5, an asterisk “*” denotes data generated by the Chemical and Biophysical Instrumentation
          Center at Yale University from a sample from the same lot and specific product package. Two
          asterisks “**” denotes data generated by Boston Analytical from a sample of the same lot and
          specific product package. For samples where benzene was detected, at least three samples from
          each batch were tested individually and the amount of benzene detected is reported as an average
          followed by the percent standard deviation of the results from replicate measurements.

                   Table 2. Product description and results of benzene analysis on various batches of
                   sunscreen and after-sun care products in which benzene was detected at 2 ppm or
                   higher.

Brand      Type    Description                        SPF UPC           Lot        Exp.      Active Pharmaceutical Ingredient(s)       Benzene % St Dev
Name                                                                                                                                   Avg ppm
Neutrogena Spray   Ultra Sheer Weightless Sunscreen   100+ 086800100416 04820E04   2022-01   Avobenzone 3%, Homosalate 15%, Octisalate 6.26    7%
                   Spray, SPF 100+                                                           5%, Octocrylene 10%, Oxybenzone 6%        6.77*
Neutrogena Spray   Ultra Sheer Weightless Sunscreen   70   086800100409 07020E01   2023-02   Avobenzone 3%, Homosalate 15%, Octisalate 5.96    7%
                   Spray, SPF 70                                                             5%, Octocrylene 4%, Oxybenzone 6%
Neutrogena Spray   Ultra Sheer Weightless Sunscreen   70   086800100409 06920E01   2023-02   Avobenzone 3%, Homosalate 15%, Octisalate 5.76    5%
                   Spray, SPF 70                                                             5%, Octocrylene 4%, Oxybenzone 6%
Sun Bum     Gel    Cool Down Gel                      N/A 871760002005 S0082C      --        N/A (Cosmetic Product)                    5.33    3%
                                                                                                                                       5.49*
Neutrogena Spray   Ultra Sheer Weightless Sunscreen   70   086800100409 02320E01   2022-12   Avobenzone 3%, Homosalate 15%, Octisalate 5.30    2%
                   Spray, SPF 70                                                             5%, Octocrylene 4%, Oxybenzone 6%
Neutrogena Spray   Beach Defense Oil-Free Body        100 086800101444 04721E02    2023-01   Avobenzone 3%, Homosalate 15%, Octisalate 5.20    5%
                   Sunscreen Spray - SPF 100                                                 5%, Octocrylene 10%, Oxybenzone 6%        5.59*
CVS Health Spray   After-sun Aloe Vera Soothing       N/A 050428390832 8140449A    --        N/A (Cosmetic Product)                    4.71    1%
                   Spray                                                                                                               4.55*
Neutrogena Spray   Invisible Daily Defense Body       60+ 086800111542 04921E01    2024-01   Avobenzone 3%, Homosalate 10%, Octisalate 4.65    4%
                   Sunscreen Broad Spectrum SPF                                              5%, Octocrylene 10%                       5.27*
                   60+
Neutrogena Spray   Ultra Sheer Weightless Sunscreen   100+ 086800100416 03120E02   2021-12   Avobenzone 3%, Homosalate 15%, Octisalate 4.11     15%
                   Spray, SPF 100+                                                           5%, Octocrylene 10%, Oxybenzone 6%        6.00**
Neutrogena Spray   Beach Defense Oil-Free Body        100 086800101444 28020E01    2022-09   Avobenzone 3%, Homosalate 15%, Octisalate 4.01     4%
                   Sunscreen Spray - SPF 100                                                 5%, Octocrylene 10%, Oxybenzone 6%        4.00*
CVS Health Spray   After-sun Aloe Vera Soothing       N/A 050428390832 4111849A    --        N/A (Cosmetic Product)                    3.58     4%
                   Spray                                                                                                               3.93*
Neutrogena Spray   Beach Defense Spray Body           50   086800112549 25520E01   2023-08   Avobenzone 3%, Homosalate 10%, Octisalate 3.52     3%
                   Sunscreen SPF 50                                                          5%, Octocrylene 10%                       3.71*
Neutrogena Spray   Beach Defense Oil-Free Body        100 086800101444 31420E04    2022-10   Avobenzone 3%, Homosalate 15%, Octisalate 3.08     2%
                   Sunscreen Spray - SPF 100                                                 5%, Octocrylene 10%, Oxybenzone 6%        2.64*
Fruit of the Gel   Aloe Vera Gel                      N/A 071661001200 6612940A    --        N/A (Cosmetic Product)                    2.78     6%
Earth                                                                                                                                  2.94*




          Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
                         Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 14 of 20



                                                                                                                                               Page 13



                        Table 3. Product description and results of benzene analysis on various batches of
                        sunscreen and after-sun care products in which benzene was detected at 0.1 ppm
                        to 2 ppm.

Brand Name Type       Description                             SPF UPC            Lot         Exp.      Active Pharmacutical Ingredient(s)            Benzene   % St Dev
                                                                                                                                                     Avg ppm
Neutrogena Spray      Invisible Daily Defense Body        60+ 086800111542 17820E01          2023-05   Avobenzone 3%, Homosalate 10%, Octisalate 5%, 1.99      8%
                      Sunscreen Broad Spectrum SPF 60+                                                 Octocrylene 10%                               1.66*
Neutrogena Spray      Ultra Sheer Weightless Sunscreen    100+ 086800100416 06420E05         2022-02   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 1.44      6%
                      Spray, SPF 100+                                                                  Octocrylene 10%, Oxybenzone 6%                1.06*
Raw          Lotion   Eco Formula Sunscreen Lotion SPF 30 30 858855002003 58J19              2021-07   Zinc Oxide 23%                                1.35      9%
Elements                                                                                                                                             1.31*
CVS Health   Spray    After-sun Aloe Vera Soothing Spray      N/A 050428390832 1101990A      --        N/A (Cosmetic Product)                        0.90      3%
                                                                                                                                                     1.04*
Neutrogena Spray      Ultra Sheer Weightless Sunscreen     70 086800100409 26119E01          2022-08   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 0.87      9%
                      Spray, SPF 70                                                                    Octocrylene 4%, Oxybenzone 6%
CVS Health   Gel      After-sun Aloe Vera Moisturizing Gel N/A 050428324837 4500231A         --        N/A (Cosmetic Product)                        0.81      2%
                                                                                                                                                     0.98*
Neutrogena Spray      Ultra Sheer Weightless Sunscreen        100+ 086800100416 08119F36     2022-02   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 0.77      4%
                      Spray, SPF 100+                                                                  Octocrylene 10%, Oxybenzone 6%
SunBurnt     Gel      Advanced After-Sun Gel                  N/A 324330210060 62R20         2022-12   N/A (Cosmetic Product)                        0.75      2%
                                                                                                                                                     0.87*
Neutrogena Spray      Ultra Sheer Weightless Sunscreen        100+ 086800100416 32619E06     2021-10   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 0.73      9%
                      Spray, SPF 100+                                                                  Octocrylene 10%, Oxybenzone 6%
Goodsense Lotion      Sunscreen Lotion SPF 30                 30   846036001143 070606920    2022-07   Avobenzone 3%, Homosalate 10%, Octisalate 5%, 0.71      4%
                                                                                                       Octocrylene 10%
Neutrogena Spray      CoolDry Sport Water-Resistant           70   086800100379 33719E01     2022-10   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 0.66      5%
                      Sunscreen Spray SPF 70                                                           Octocrylene 4%, Oxybenzone 6%
Neutrogena Spray      Ultra Sheer Body Mist Sunscreen         30   086800100386 28219E02     2021-09   Avobenzone 3%, Homosalate 8%, Octisalate 5%, 0.49       18%
                      Broad Spectrum SPF 30 Spray                                                      Octocrylene 8%
Banana Boat Spray     Kids Max Protect & Play Sunscreen C-    100 079656050820 200910346     2023-02   Avobenzone 3%, Homosalate 10%, Octisalate 5%, 0.41      7%
                      Spray SPF 100                                                                    Octocrylene 10%, Oxybenzone 6%                0.43*
Neutrogena Spray      Beach Defense Oil-Free Body             100 086800101444 35219E05      2021-11   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 0.41      8%
                      Sunscreen Spray - SPF 100                                                        Octocrylene 10%, Oxybenzone 6%
Neutrogena Spray      Ultra Sheer Weightless Sunscreen        100+ 086800100416 29519E02     2021-09   Avobenzone 3%, Homosalate 15%, Octisalate 5%, 0.37      2%
                      Spray, SPF 100+                                                                  Octocrylene 10%, Oxybenzone 6%                0.38*
Banana Boat Spray     UltraMist Deep Tanning Dry Oil          4    79656046632   200944022   2023-03   Homosalate 3.0%, Octocrylene 1.0%             0.36      18%
                      Continuous Clear Spray SPF 4
Banana Boat Spray     Kids Max Protect & Play Sunscreen C-    100 079656050820 200273634     2022-12 Avobenzone 3%, Homosalate 10%, Octisalate 5%,   0.19      11%
                      Spray SPF 100                                                                  Octocrylene 10%, Oxybenzone 6%
Neutrogena Spray      Ultra Sheer Weightless Sunscreen        70   086800100409 13019F84     2022-04 Avobenzone 3%, Homosalate 15%, Octisalate 5%,   0.18      10%
                      Spray, SPF 70                                                                  Octocrylene 4%, Oxybenzone 6%
Neutrogena Spray      Ultra Sheer Body Mist Sunscreen         45   086800100393 15719F83     2022-05 Avobenzone 3%, Homosalate 15%, Octisalate 5%,   0.15      12%
                      Broad Spectrum SPF 45                                                          Octocrylene 2.35%, Oxybenzone 6%
Banana Boat Spray     Ultra Sport Clear Sunscreen Spray SPF   100 79656050806    201060792   2023-03 Avobenzone 3.0%, Homosalate 10.0%, Octisalate   0.15      4%
                      100                                                                            5.0%, Octocrylene 10.0%, Oxybenzone 6.0%
Neutrogena Lotion     Ultra Sheer Dry-Touch Water             70   86800687702   0090L0069   2022-06 Avobenzone 3.0%, Homosalate 15.0%, Octisalate   0.13      73%
                      Resistant Sunscreen SPF 70                                                     5.0%, Octocrylene 2.8%, Oxybenzone 6.0%
Neutrogena Spray      CoolDry Sport Water-Resistant           50   086800100362 15619F25     2022-05 Avobenzone 2.7%, Homosalate 9%, Octisalate      0.13      4%
                      Sunscreen Spray SPF 50                                                         4.5%, Octocrylene 6%, Oxybenzone 4.5%
TopCare      Lotion   Ultimate Sheer Sunscreen Lotion SPF     70   036800459007 9533119A     2021-11 Avobenzone 3%, Homosalate 10%, Octisalate 3%,   0.12      6%
Everyday              70                                                                             Octocrylene 7%, Oxybenzone 6%                   0.16*
EltaMD       Spray    UV Aero Broad-Spectrum Full-Body        45   390205025879 67155I       2022-11 Zinc Oxide 9.3%, Octinoxate 7.5%                0.11      18%
                      Sunscreen Spray, SPF 45                                                                                                        0.17*
EltaMD       Spray    UV Aero Broad-Spectrum Full-Body        45   390205025879 67155H       2022-11 Zinc Oxide 9.3%, Octinoxate 7.5%                0.11      9%
                      Sunscreen Spray, SPF 45
Banana Boat Spray     Kids Max Protect & Play Sunscreen C-    100 079656050820 200243635     2022-12 Avobenzone 3%, Homosalate 10%, Octisalate 5%, 0.11        19%
                      Spray SPF 100                                                                  Octocrylene 10%, Oxybenzone 6%




             Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
                      Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 15 of 20



                                                                                                                                              Page 14




                     Table 4. Product description and results of benzene analysis on various batches of
                     sunscreen and after-sun care products in which benzene was detected at below
                     LLOQ.

Brand       Type    Description                         SPF UPC            Lot         Exp.      Active Pharmaceutical Ingredient(s)          Benzene % St Dev
Name                                                                                                                                          Avg ppm
Live Better Spray   Body Mineral Spray Sunscreen SPF 50      050428538913 4270950B     2022-03   Titanium Dioxide 3.5%, Zinc Oxide 7.25%      < 0.1   5%
by CVS              50
Health
CVS Health Lotion   Ultra Sheer Broad Spectrum          100 050428616062 5881760A      2022-06   Avobenzone 3%, Homosalate 15%, Octisalate < 0.1      1%
                    Sunscreen Lotion SPF 100                                                     5%, Octocrylene 10%, Oxybenzone 6%
                    (050428415528)
Ethical Zinc Lotion Natural Clear Zinc Sunscreen SPF    50+ 9354028000025 A0747        2022-09   Zinc Oxide 22.0%                             < 0.1   25%
                    50+
Banana       Spray Protective Dry Oil Clear Sunscreen   15   79656044836   202023826   2023-06   Avobenzone 1.5%, Homosalate 5.0%,            < 0.1   11%
Boat                Spray with Coconut Oil SPF 15                                                Octocrylene 3.5%
Babyganics Spray Kid's Sunscreen Continuous Spray       50+ 813277017554 3713449A      2021-12   Octisalate 5%, Zinc Oxide 15%                < 0.1   24%
                    - SPF 50
Walgreens Lotion Sport Lotion Sunscreen SPF 50          50   049022977464 2142499A     2021-09   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   12%
                                                                                                 4.5%, Octocrylene 8%
Banana     Spray Ultra Defense Ultra Mist Clear         100 079656050813 191932590     2022-06   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   11%
Boat              Sunscreen Spray SPF 100                                                        5%, Octocrylene 10%, Oxybenzone 6%
CVS Health Lotion Ultra Sheer Lotion Broad              45   050428620083 6060370C     2022-02   Avobenzone 3.0%, Homosalate 10.0%,           < 0.1   3%
                  Spectrum Sunscreen SPF 45                                                      Octisalate 5.0%, Octocrylene 2.8%
Raw        Lotion Eco Formula Sunscreen Lotion Tin      30   858855002065 21J19        2021-07   Zinc Oxide 23%                               < 0.1   11%
Elements          SPF 30
Coppertone Spray Whipped Sunscreen Lotion Spray         50   041100007094 9J03CS       2021-08   Avobenzone 3%, Homosalate 9%, Octisalate < 0.1       10%
                  SPF 50                                                                         4.5%, Octocrylene 9%
CVS Health Lotion Ultra Sheer Broad Spectrum            100 050428616062 7470720B      2022-03   Avobenzone 3%, Homosalate 15%, Octisalate < 0.1      7%
                  Sunscreen Lotion SPF 100                                                       5%, Octocrylene 10%, Oxybenzone 6%
                  (050428415528)
CVS Health Lotion 70 Beach Guard Sun Sunscreen          70   050428402528 5980339C     2022-01   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   70%
                  SPF 70                                                                         5%, Octocrylene 4.5%, Oxybenzone 4%
Max Block Lotion Sunscreen Lotion 4 Fl Oz Broad         30   639277292865 91047        2022-01   Avobenzone 3%, Homosalate 7.5%, Octisalate   < 0.1   70%
                  Spectrum Water Resistant SPF 30                                                5%, Octocrylene 5%
Walgreens Lotion Broad Spectrum Sport SPF 50            50   049022977471 4440660B     2022-03   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   10%
                  Sunscreen                                                                      4.5%, Octocrylene 8%
CVS Health Lotion Ultra Sheer Broad Spectrum            100 050428616062 1362040A      2022-07   Avobenzone 3.0%, Homosalate 15.0%,           < 0.1   4%
                  Sunscreen Lotion SPF 100                                                       Octisalate 5.0%, Octocrylene 10.0%,
                  (050428415528)                                                                 Oxybenzone 6.0%
TopCare    Lotion Sport Sunscreen Lotion SPF 70         70   036800456303 0440090A     2023-01   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   27%
Everyday                                                                                         3%, Octocrylene 7%, Oxybenzone 6%
Max Block Lotion Sport Sunscreen Lotion Water           30   639277292063 00189        2022-03   Avobenzone 3%, Homosalate 7.5%, Octisalate   < 0.1   7%
                  Resistance Blue 30 SPF                                                         5%, Octocrylene 5%
Walgreens Lotion Sunscreen Sport SPF 50                 50   049022977457 3232629A     2021-09   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   10%
                                                                                                 4.5%, Octocrylene 8%
Max Block Lotion Sunscreen Lotion 4 Fl Oz Broad         30   639277292865 91188        2021-12   Avobenzone 3%, Homosalate 7.5%, Octisalate   < 0.1   51%
                 Spectrum Water Resistant SPF 30                                                 5%, Octocrylene 5%
Max Block Lotion Sunscreen Lotion 4 Fl Oz Broad         30   639277292865 91188B       2021-12   Avobenzone 3%, Homosalate 7.5%, Octisalate   < 0.1   7%
                 Spectrum Water Resistant SPF 30                                                 5%, Octocrylene 5%
Banana    Spray Kids Sport Sunscreen Lotion Spray       50   079656020526 192546543    2022-08   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   19%
Boat             SPF 50                                                                          5%, Octocrylene 6%
TopCare   Lotion Ultimate Sheer Sun Lotion              55   036800456242 9543129A     2021-11   Avobenzone 3%, Homosalate 10%, Octisalate    < 0.1   9%
Everyday         Sunscreen SPF 55                                                                5%, Octocrylene 7%




          Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
                       Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 16 of 20



                                                                                                                                              Page 15


Solimo    Lotion Sheer Face Sunscreen Lotion SPF         55   842379167430 0495376     2022-07   Avobenzone 3%, Homosalate 12%, Octisalate < 0.1      6%
                 55 (842379152474 UPC                                                            5%, Octocrylene 10%
                 Description)
Max Block Lotion Sport Sunscreen Lotion Water            30   639277292063 91051       2022-02   Avobenzone 3%, Homosalate 7.5%, Octisalate < 0.1     39%
                 Resistance Blue 30 SPF                                                          5%, Octocrylene 5%
Walgreens Lotion Sunscreen Sport SPF 50                  50   049022977457 3222629B    2021-09   Avobenzone 3%, Homosalate 10%, Octisalate < 0.1      10%
                                                                                                 4.5%, Octocrylene 8%
Neutrogena Lotion Sheer Zinc Dry-Touch Face              50   086800110811 2979L1236   2022-03   Zinc Oxide 21.6%                           < 0.1     8%
                  Sunscreen SPF 50
CVS Health Spray Sport Clear Spray Sunscreen SPF         100+ 050428618868 7062049B    2021-07   Avobenzone 3%, Homosalate 15%, Octinoxate < 0.1      39%
                  100+                                                                           2%, Octisalate 5%, Octocrylene 10%,
                                                                                                 Oxybenzone 6%
La Roche-    Spray    Anthelios Sunscreen Lotion Spray 60     883140500841 201401230   2022-02   Avobenzone 2.68%, Homosalate 9.60%,       < 0.1      79%
Posay                 SPF 60                                                                     Octisalate 2.88%, Octocrylene 5.38%,
                                                                                                 Oxybenzone 3.46%
Banana       Spray    Simply Protect Kids Sunscreen      50   079656024500 193639916   2022-11   Avobenzone 3%, Homosalate 9%, Octisalate < 0.1       7%
Boat                  Spray SPF 50+                                                              4.5%, Octocrylene 6%
Equate       Lotion   Kids Broad Spectrum Sunscreen      50   681131002462 3941300A    2023-05   Titanium Dioxide 3.1%, Zinc Oxide 4.0%    < 0.1      13%
                      Lotion, SPF 50
CVS Health Spray      Sheer Mist Spray Broad Spectrum    70   050428449240 2700189A    2022-01   Avobenzone 3%, Homosalate 15%, Octisalate < 0.1      15%
                      Uva/Uvb Cont. Spray Sunscreen                                              5%, Octocrylene 4%, Oxybenzone 6%
                      SPF 70
Max Block Lotion      Sport Sunscreen Lotion Water       30   639277292063 91186       2021-12   Avobenzone 3%, Homosalate 7.5%, Octisalate   < 0.1   5%
                      Resistance Blue 30 SPF                                                     5%, Octocrylene 5%
Neutrogena Spray      Ultra Sheer Weightless Sunscreen   70   086800100409 32318F63    2021-10   Avobenzone 3%, Homosalate 15%, Octisalate    < 0.1   9%
                      Spray, SPF 70                                                              5%, Octocrylene 4%, Oxybenzone 6%
Sun Bum      Lotion   Oxy Free Zinc Oxide Sunscreen      50   871760003903 S9351AN     2021-12   Homosalate 10%, Octisalate 5%, Octocrylene   < 0.1   24%
                      Lotion - SPF 50                                                            10%, Zinc Oxide 7%
Aveeno       Lotion   Baby Continuous Protection         50   381371164509 2419L1022   2022-02   Zinc Oxide 21.6%                             < 0.1   58%
                      Sensitive Skin Sunscreen Lotion
                      Broad Spectrum SPF 50
Sun Bum      Spray    After Sun Cool Down Aloe Vera      N/A 871760003187 S1039D       --        N/A (Cosmetic Product)                       < 0.1   6%
                      Spray
Walgreens Gel         After Sun Gel                      N/A 049022507326 0701970A     --        N/A (Cosmetic Product)                       < 0.1   2%
Up & Up      Gel      Clear Aloe Vera Gel                N/A 371661826163 9701930A     --        N/A (Cosmetic Product)                       < 0.1   16%




                       Table 5. Product description of various batches of sunscreen for which benzene
                       was not detected through initial analysis of at least one sample from each batch.
                       Due to length of this table, it is contained in Attachment A to this Petition.



            Recall Request and Other Actions
            This Petition seeks to have the Commissioner and FDA request recalls for the identified batches
            of sunscreen products, consistent with FDA’s mandate to ensure the safety of the drug supply in
            America. The 40 batches in Table 2 and Table 3 have significantly detected benzene and should
            be recalled.

            Such recalls are important for public safety. As indicated in Tables 2 - 5, there is significant
            batch-to-batch variation in benzene content, but many batches of sunscreen contain no detectable



            Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
        Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 17 of 20



                                                                                          Page 16



benzene and thus recalls should not overly burden the distribution chain or impact the
availability of sunscreen for use by the public.

Petitioner further requests updates and revisions to the current “Q3C – Tables and List, Guidance
for Industry” that consider drug products, such as sunscreens, whose manufacture does not
require benzene and that do not constitute a significant therapeutic advance, and where the
common exposure per individual can vary widely. Regarding the conditional restriction limit on
benzene, a substantially lower limit than 2 ppm should be set for such products where, according
to current FDA guidance, benzene should not be used at any point in manufacturing, or FDA
should potentially expand the current statement that benzene “should not be employed in the
manufacture of drug substances” to clarify that there is no acceptable level of benzene and define
a reasonable limit of detection. Regarding the highly variable exposure of an individual to
sunscreen products, which can relate to variations in application amount per individual and
number of applications per day, FDA should update current guidance with a daily permissible
exposure limit, as is the case with nitrosamine impurities. To properly quantify daily exposure,
FDA should provide further guidance on the amount of sunscreen product and number of
applications that a daily permissible exposure limit should apply to.

Petitioner notes that recent studies authored by FDA personnel where sunscreen application was
studied,8, 9 defined the mass of an application of sunscreen by mass per surface area and the
number of applications as four per day. With respect to mass, the referenced studies stated,
“Sunscreen product was applied at 2 mg/cm2 to 75% of body surface area (area outside of normal
swim wear)” and most bodies measured approximately 1.85 m2. This equates to approximately
28.5 g per sunscreen application. At the FDA conditional restriction limit of 2 ppm for benzene,
28.5 g of sunscreen would contain 57,000 ng of benzene in a single application which may
reasonably be used 4 times per day, therefore amounting to 228,000 ng of benzene exposure per
day. As aforementioned, the probable human carcinogen NDMA is restricted in drug products at
concentrations similar to benzene, specifically 0.3 – 3.0 ppm in -sartan medication, and has a
corresponding permissible daily intake of 96 ng. Using NDMA as a comparable benchmark,
sunscreen products applied according to amounts consistent with FDA researchers’ studies and
contaminated at 2 ppm benzene, will expose an individual to 2,375 times the acceptable daily
limit. In Valisure’s limited evaluation of sunscreen products in the United States and utilizing the
aforementioned benchmark, the highest benzene detection of 6.26 ppm equates to approximately
695,800 ng of benzene in one day or 7,248 times the NDMA limit. Sunscreen products are
typically used in many times higher volume than standard drug products like tablets or capsules,
so even a relatively low concentration limit can result in very high total exposure. As a recent
study by FDA researchers states, “Understanding the extent of systemic exposure of [sunscreen]
products is important, as even a low percentage of systemic absorption could represent a
significant systemic exposure.” 8 This strongly underscores the need for a daily limit in addition
to a concentration limit.




Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
         Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 18 of 20



                                                                                                    Page 17



Many professionals have been concerned with the safety thresholds of sunscreen systemic
exposure. 47 One researcher and clinician from Yale University commented to Valisure:

        “Considering that human skin has a large total surface area (~1.85 m2), and that
        ~28.5 g of sunscreen is needed per application to properly cover that skin surface,
        it follows then that there is not a safe level of benzene that can exist in sunscreen
        products. The total mass of sunscreen required to cover and protect the human
        body, in single daily application or repeated applications daily, means that even
        benzene at 0.1 ppm in a sunscreen could expose people to excessively high
        nanogram amounts of benzene.” 48

In addition, for the reasons stated above, Valisure requests that FDA conduct examinations and
investigation under Section 702 (a) of the FDCA (21 U.S.C. § 372(a)) regarding these products,
their manufacturing processes, and the manufacturer submissions made for FDA approval under
704 (a)of the FDCA (21 U.S.C. § 374(a)), and effect labeling revisions as needed. Further, FDA
should provide information to the public regarding these drug products under Section 705(b) of
the FDCA (21 U.S.C. § 375(b)). Given the significant health benefit of using sunscreen to
protect against harmful solar radiation and the potential that the alarming nature of this Petition’s
findings could deter individuals from using any sunscreen, Valisure would maintain that it is
important for information provided to the public to clarify and underscore that this contamination
has not been detected in all sunscreen products and that unadulterated sunscreen products are
available and should continue to be utilized.

With regard to after-sun care products, this Petition urges FDA to request a recall of identified
batches of after-sun care products on the basis that they contain benzene, a known human
carcinogen and, as such, a deleterious substance which may render the affected products
injurious to users under the conditions of use in the labeling, or under customary and usual
conditions. For this reason, FDA should find that these products are adulterated under Section
601 of the FDCA (21 U.S.C. § 361) and misbranded under Section 602 (21 U.S.C. § 362).


Independent, Batch-level Testing and Certification of Drug Products in the United States

Petitioner is also requesting that FDA promulgate rules or issue administrative orders requiring
robust independent chemical batch-level testing and verification of sunscreen products that are
regulated as drugs by FDA, or revise and reissue, as necessary and appropriate, FDA’s proposed
sunscreen rule, published in 84 Federal Register 6,204 (Feb. 26, 2019), and include measures in
the final sunscreen monograph to help address these issues. In the interim, while these are
pending, FDA should issue formal guidance recommending such testing and verification.

47
   Wang, J. and Ganley, C.J. (2019), Safety Threshold Considerations for Sunscreen Systemic Exposure: A
Simulation Study. Clin. Pharmacol. Ther., 105: 161-167. (https://doi.org/10.1002/cpt.1178)
48
   Email from Dr. Christopher Bunick, MD, PhD, Associate Professor of Dermatology at Yale University, New
Haven, CT.


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
         Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 19 of 20



                                                                                                         Page 18




This is necessary in order to serve public health and help protect Americans from adulterated
drug products, an issue of growing concern. Grounds for this request are also rooted in strong
support from the medical community, as evidenced by a 2019 resolution from the American
College of Cardiology (“ACC”), calling for the American Medical Association to advocate for
legislation requiring independent testing and verification of the chemical content of batches of
pharmaceuticals. The resolution is at Attachment B.

Particularly with quality issues that broadly affect a subset of brands and specific batches of
consumer products, independent batch-level testing should be made known to an individual or
any purchaser though visible certification on product labels. Independent certification of
products can help prevent adulterated products from entering the market and can help ensure
consumers, patients, and practitioners continue to feel safe using and recommending or
prescribing certified drug and cosmetic brands of products, which are important for public
health, such as sunscreens.

In addition, Petitioner requests that FDA support the expanding number of independent drug
quality analysis programs, including that recently announced at The University of Kentucky, 49
through various means available to it. This may include convening new focused meetings,
seminars, symposiums, and similar gatherings to connect programs and healthcare stakeholders
that could benefit by learning from and augmenting such programs. It may also include adding
such a topic to existing meetings, seminars, symposiums, and similar gatherings when
appropriate.

As Valisure’s results indicate, relying on industry self-reporting of analytical results is not
sufficient protection from potentially dangerous contamination. A proactive drive for broad,
independent testing should be combined with decisive action on the part of regulators to quickly
request recalls and take other actions as appropriate.

                                         C. Environmental Impact

Petitioner claims a categorical exclusion under 21 C.F.R. § 25.30, and believes that this
Petition qualifies for a categorical exclusion from the requirement to submit an environmental
assessment or environmental impact statement. To Petitioner’s knowledge, no extraordinary
circumstances exist.
                                            D. Economic Impact

Pursuant to 21 C.F.R. § 10.30(b), economic impact information will be submitted by the
Petitioner only upon request of the Commissioner following review of this Petition.

49
  Chapin, Elizabeth; Willett, Kristi. (October 1, 2020) UK Drug Quality Testing Leads to Petition to Recall
Injectable Drug. University of Kentucky (http://uknow.uky.edu/research/uk-drug-quality-testing-leads-petition-
recall-injectable-drug)


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
        Case 2:21-cv-01208-JHE Document 1-2 Filed 09/03/21 Page 20 of 20



                                                                                        Page 19




                                        E. Certification

The undersigned certifies that, to the best knowledge and belief of the undersigned, this
petition includes all the information and views on which the petition relies, and that it includes
representative data and information known to the petitioner which are unfavorable to the petition.


       Respectfully submitted,




       David Light
       Valisure, LLC
       Chief Executive Officer
       5 Science Park
       New Haven, CT 06511
       Phone: 833-497-7370
       Fax: 203-497-7371



       Kaury Kucera, PhD
       Valisure, LLC
       Chief Scientific Officer
       5 Science Park
       New Haven, CT 06511
       Phone: 833-497-7370
       Fax: 203-497-7371



       Qian Wu, PhD
       Valisure, LLC
       Head of Global Analytics
       5 Science Park
       New Haven, CT 06511
       Phone: 833-497-7370
       Fax: 203-497-7371




Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 1 of 12            FILED
                                                                  2021 Sep-03 PM 01:41
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




             Exhibit C
                                  Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 2 of 12
 912/202]                                                                                           Valisun~   Detects B<:nz<0n<: in Sunscreeri - Valisure




                                                                                                    VALISURE NEWS


                       Valisure Detects Benzene in Sunscreen

                                                                                                        Team Valisure




          VALISURE DETECTS HIGH LEVELS OF KNOWN HUMAN CARCINOGEN BENZENE IN SEVERAL
                                                      SUNSCREEN PRODUCTS AND REQUESTS FDA ACTIONS


                78 sunscreen and after-sun care products contained benzene, an industrial chemical known to
                                                            cause cancer and other potentially serious health risks


       NEW HAVEN, CT - MAY 25, 2021 - Valisure LLC has tested and detected high levels of benzene, a
       known human carcinogen, in several brands and batches of sunscreen, which are considered drug
       products by the Food and Drug Administration (FDA), as well as in after-sun care products, which are
       generally regulated by FDA as cosmetics. Benzene is known to cause cancer in humans according
      to the U.S. Centers for Disease Control and Prevention

hllp~ -//\\   \\ 1v _\al is11n: .comiblli~/r al i ~ m.:-11l'll-'s/\'al 1su1\:-di.:tn.:ls-bl!nzc11c-111-sun>cn.:..:n1                                         l/JJ
                                  Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 3 of 12
                                                                                                         VC1list1rt' Detects Ht'nZt'llt' in Sunscreen - VC1!i~ure

        (https://emergency.cdc.gov/agent/benzene/basics/facts.asp), the U.S. Department of Health and
        Human Services, the World Health Organization, and other regulatory agencies. The National
        Institute for Occupational Safety and Health (NIOSH) defines benzene as a carcinogen
        (https://www.cdc.gov/niosh/npg/npgd0049.html) and lists "inhalation, skin absorption, ingestion,
        skin and/or eye contact" as exposure routes. 27% of samples tested by Valisure contained
        detectable benzene and some batches contained up to three times the conditionally restricted FDA
        concentration limit of 2 parts per million (ppm).


        Valisure is asking for a recall of the contaminated batches and requesting FDA better define limits
        for benzene contamination in drug and cosmetic products. It is important to note that not all
        sunscreen products contain benzene and that uncontaminated products are available, should
        continue to be used, and are important for protecting against potentially harmful solar radiation.


        Valisure's FDA Citizen Petition: ComP-lete Valisure's FDA Citizen Petition on Sun Care
        Products (https://www.valisure.com/wp-content/uploadsNalisure-Citizen-Petition-on-Benzene-in-
        Sunscreen-and-After-sun-Care-Products-v9.7.pdf)(All attachments and other resources linked below.)


        Valisure is accepting sunscreen products for analysis" at no cost: Sunscreen Crowdsourcing
        Study Link (https://www.valisure.com/valisure-studying-sun-care-product-contamination-2/)


        Consumerlab.com has published a reviewb for its members of the Valisure data suggesting
        products to avoid and which might be safest with regard to the benzene results. Link to review
        (https://www.consumerlab.com/answers/benzene-contamination-in-sunscreen-and-
        afte rs u n/be n zen e-s u nscreen/)


        FDA currently recognizes the serious danger of benzene and lists it as a "Class 1 solvent
        (https://www.fda.gov/median1737/download)" that "should not be employed in the manufacture of
        drug substances, excipients, and drug products because of their unacceptable toxicity... However. if
       their use is unavoidable in order to produce a drug product with a significant therapeutic advance,
       then their levels should be restricted" and benzene is restricted to 2 ppm for these special
       circumstances. Being that many of the tested sunscreen and after-sun care products did not contain
       detectable levels of benzene, it does not appear that benzene use is unavoidable for their
       manufacture and considering the long history of widespread use of these products, it also does not
       appear that they currently constitute a significant therapeutic advance; therefore, any significant
       detection of benzene should be deemed unacceptable.


       The toxicity of benzene in humans has been well established for over 120 years. The hematotoxicity
       of benzene has been described as early as 1897. A study from 1939 (https://www.cabdirect.org/?
       target=%2fcabdirect%2fabstract%2f19402700388) on benzene stated that "exposure over a long
       period of time to any concentration of benzene greater than zero is not safe," which is a comment

llllp\ ·!iv.\\ \\ _\ al isu r·..: .rom: bl, >g·\· <tl 1~lll\~- nc11·<;..-\ al 1sur.:-dl·tcds-b.:nzcnl.'-1 n-<;un<;crrl.'nl                                          211   J
               Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 4 of 12
                                            V:ilisuH' Dl·tt·cts Hcn1ent· in Sunscrceri - \l;iJisure

reiterated in a 2010 review of benzene research
(https://www.annualreviews.org/doi/full/10.1146/annurev.publhealth.012809.103646) specifically
stating "There is probably no safe level of exposure to benzene, and all exposures constitute some
risk in a linear, if not supralinear, and additive fashion." Benzene is specifically associated with blood
cancers (https://www.cancer.org/cancer/cancer-causes/benzene.html) such as leukemia, making
absorption through the skin particularly concerning as there have been multiple studies by FDA
researchers showing that chemicals in sunscreen products
(https://jamanetwork.com/journals/jama/fullarticle/2733085) are found in the blood at high levels
after application to the skin.


"Benzene is one of the most studied and concerning human carcinogens known to science. Its
association with forming blood cancers in humans has been shown in numerous studies at trace
levels of parts per million and below. The presence of this known human carcinogen in products
widely recommended for the prevention of skin cancer and that are regularly used by adults and
children is very troubling," said David Light, Founder and CEO of Valisure.


The FDA has clearly determined that benzene should not be used in standard pharmaceutical
production at all because of its unacceptable toxicity; however, there currently does not exist any
established exposure limit for benzene. The 2ppm concentration limit only applies in special
circumstances, which do not include sunscreen manufacturing. Therefore, in addition to recalls,
Valisure is also petitioning the FDA to create a concentration limit for standard drug products,
including sunscreen, and to also set a daily exposure limit.


Public concern regarding contamination of major drug products has significantly increased following
a string of medication recalls over the past three years. Most of these recalls of drugs like valsartan,
ranitidine, and metformin have been due to the "nitrosamine" class of carcinogens, specifically N-
Nitrosodimethylamine (NOMA), which is a Group 2 "probable human carcinogen." Although NOMA
has not been directly linked to cancer in humans, it has both a concentration limit, which ranges
between 0.3 - 3.0 ppm for -sartan medications, and a total daily intake limit of 96 nanograms (ng),
which is kept constant for all drug products


Table of limits set for NOMA and benzene in drug products:


                                 ·NOMA-                   : Benzene - Special                         Benzene-
                                 Standard Drugs           ' Circumstances••                           Standard Drugs
 oncentration limit (parts
                                 0.3 - 3.0 ppm•             2.0 ppm                                   , Not specified*..
per million)
Daily limit (nanograms)          · 96 ng                  : Not specified                             Not specified*..




                                                                                                                           {.'j]
                              Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 5 of 12
 \/.'2:/2021                                                                                Val1su1·t· lktect<; Benzene   BJ   Sunscreen - VaJi<;ure

       * Dependent on the drug product. These numbers refer to guidance specifically for -sartan
       medications.


       "A drug product constituting a "significant therapeutic advance" where the use of benzene for
       manufacturing is "unavoidable," or FDA emergency guidance for hand sanitizer during the COVID-19
       pandemic.


       "' FDA states that benzene should not be employed in the manufacture of drug substances
       because of its unacceptable toxicity but does not specifically define limits.


       Under "special circumstances," where benzene is unavoidable for the manufacture of a drug with a
       "significant therapeutic advance," the 2 ppm limit is similar to that of NDMA. If a similar daily
       exposure limit is set for benzene of 96 ng, then using the most contaminated sunscreen product
       Valisure identified of 6.26 ppm equates to approximately 695,800 ng of benzene or 7,248 times the
       NDMA limit.


       "There is not a safe level of benzene that can exist in sunscreen products," stated Dr. Christopher
       Bunick, MD, PhD, Associate Professor of Dermatology at Yale University. "Even benzene at 0.1 ppm
       in a sunscreen could expose people to excessively high nanogram amounts of benzene."


       Further support for this concern is seen in a 2019 study on sunscreen ingredients where FDA
       researchers stated (https://jamanetwork.com/journals/jama/fullarticle/2733085), "Understanding the
       extent of systemic exposure of [sunscreen] products is important, as even a low percentage of
       systemic absorption could represent a significant systemic exposure." This study also found that
       significant amounts of the ingredients in sunscreens are absorbed through the skin and were
       detected in the blood at high levels. Additionally, a study by Health Canada's Bureau of Chemical
       Hazards has shown that the application of sunscreen specifically increases the absorption rate of
       benzene (https://pubmed.ncbi.nlm.nih.gov/9233379/) through the skin. Absorption through skin and
       into the blood is particularly concerning regarding benzene, which is associated specifically with
       blood cancers.


      Decades of research has shown that regular exposure to benzene at concentrations of 1 ppm, or
      potentially even lower, have been clearly associated with the development of cancers
      (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5946455/#CR5) of blood tissues, such as
      leukemia. This research has largely focused on exposure through inhalation, though absorption of
      benzene through skin (https://pubmed.ncbi.nlm.nih.gov/21288163/) has also been well
      established. The National Institute for Occupational Safety and Health (NIOSH) recommends
      protective equipment (https://www.atsdr.cdc.gov/phs/phs.asp?id=37&tid=14) be worn by workers
      expecting to be exposed to benzene at concentrations of 0.1 ppm and defines "skin absorption" as
      an exposure route.

ht lps ·/.'11·11 w .1 al 1sur·c .com/hi,\µ 11· <il 1<;urc-11c11·s.'nd1surc-det~'ds-\wnzcnc-i n-suns..:rccn/                                            4/J I
                              Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 6 of 12
<)'2/2021                                                                                  V~>lisurc   lktt·(;b tknZt>llt> in Suns..:rci:n -   V;di~ure


       Valisure's March 24, 2021 Citizen Petition on benzene contamination in hand sanitizer
       (https://www.valisure.com/blog/valisure-news/valisure-detects-benzene-in-hand-sanitizers/). an.:;
       the recent recalls of contaminated hand sanitizer products (https://www.fda.gov/safety/recalls-
       market-withdrawals-safety-alerts/scentsational-soaps-candles-inc-issues-voluntary-nationwide-
       recall-scented-hand-sanitizers-due) due to the presence of benzene. further underscores the
       necessity to better regulate benzene and its apparent prevalence in the drug and consumer product
       supply chains.


       Beyond the significant concern for public health. there is also evidence that both sunscreen
       products and benzene pose a serious risk to the environment. marine ecosystems. and United
       States waterways. The National Oceanic and Atmospheric Administration ("NOAA") has published
       reports and infographics intended to educate consumers regarding the potential for sunscreen
       products to threaten corals and other marine life (https://oceanservice.noaa.gov/news/sunscreen-
      corals.html). Additionally, scientific papers published by NOAA have shown that benzene can be
       absorbed by fish (https://spo.nmfs.noaa.gov/sites/default/files/pdf-content/1976/743/korn.pdf)
       and short-term exposure (48 hours) to concentrations of benzene at parts per billion levels can
       significantly reduce survival of certain fish eggs (https://spo.nmfs.noaa.gov/sites/default/files/pdf-
      content/1977n51/struhsaker.pdf). Furthermore. NOAA has proposed that the use of sunscreen
       followed by swimming or showering may cause sunscreen chemicals to wash off and enter
      waterways. an area of significant concern to the Environmental Protection Agency ("EPA") which
       extensively regulates benzene. Strict EPA regulations on benzene are detailed in a report authored
      by the Agency for Toxic Substances and Disease Registry
      (https://www.atsdr.cdc.gov/toxprofiles/tp3.pdf) ("ATSDR") which stated that. "EPA has set 5 ppb
      [equivalent to 0.005 ppm] as the maximum permissible level of benzene in drinking water. EPA has
      set a goal of O ppb for benzene in drinking water and in water such as rivers and lakes because
      benzene can cause leukemia."


      Valisure's Finding§


      Valisure analyzed 294 unique batches from 69 different companies. Significant variability from batch
      to batch was observed. even within a single company. Fourteen lots of sunscreen and after-sun care
      products from four different brands contained between 2.78 - 6.26 ppm of benzene; 26 lots from
      eight brands contained detectable benzene between 0.11 - 1.99 ppm; and 38 lots from 17 brands
      contained detectable benzene at < 0.1 ppm. Benzene was not detected in an addition a I 217 batches
      of sunscreen from 66 different brands through initial analysis of at least one sample. Benzene
      contamination was detected in sprays, gels. and lotions with both chemical and mineral-based
      formulations.




https ·1 1v. \1 11· xal i~ur..: co mi bl ogiv ,d 1<;urc-ncws!Y ,d isurc-cktcc!s-hcnh'n...:-1n-s111v;crccni                                                5/ JI
                                  Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 7 of 12
\J,2 21121

        Benzene is a colorless or light-yellow liquid chemical at room temperature. It has been used
        primarily as a solvent in the chemical and pharmaceutical industries and is well known to cause
        cancer in humans. Trace levels of benzene may be found in cigarette smoke, gasoline, glues,
        adhesives, cleaning products, and paint strippers.


        "Valisure's research identifying benzene contamination in multiple over-the-counter sunscreen
        products is an extremely important discovery for several reasons. First, it warns people practicing
        sun protection and skin care that some, but not all, sunscreens have potentially hazardous benzene
        contamination. Second, it is important for people, especially heading into the summer months, to
        understand that many sunscreen products tested by Valisure did not have benzene contamination,
        and those products are presumably safe and should continue to be used, along with appropriate
        hats and sun-protective clothing, to mitigate skin cancer risk," according to Dr. Bunick. "I believe it is
        critical that regulatory agencies address benzene contamination in sunscreens, and all topical
        medications at the manufacturing and final product level, so that all individuals feel safe using
        sunscreen products."


       Valisure's independent chemical testing has identified several serious drug quality issues, which
        have resulted in global recalls of ranitidine (https://www.valisure.com/blog/valisure-
       news/detection-of-ndma-in-raniditine/), a once common antacid medication, metformin
        (https://www.valisure.com/blog/valisure-news/valisure-detects-high-levels-of-ndma-in-
       metformin/), a top diabetes drug with roughly 90 million prescriptions written per year in the United
        States, and hand sanitizer products (https://www.valisure.com/blog/valisure-news/valisure-
       detects-benzene-in-hand-sanitizers/), marking the first broadly FDA announced drug product
       recalls for benzene.


       "These findings of benzene in sunscreens and after-sun care products build upon our substantiated
       findings of benzene in hand sanitizers that have already led to national recalls," stated David Light.
       "It is unfortunately apparent that benzene contamination is a broad and very concerning issue in the
       American consumer product supply chain and underscores the critical need for independent testing.
       It is imperative for FDA to expeditiously address current regulatory gaps regarding benzene in both
       drug and cosmetic products, and we urge FDA and manufacturers to quickly investigate and remove
       contaminated products from the market."


       Complete Valisure FDA Citizen Petition Documents:


       Full Citizen Petition (https://www.valisure.com/wp-contentluploads/Valisure-Citizen-Petition-on-
       Benzene-in-Sunscreen-and-After-sun-Care-Products-v9.7.pdf} - Contains lists of products where
       benzene was detected.




http~ ·1/11 \\ \\" ,\ di ISUI c .C'-1111'bh1g/r ,i!i ~111\'-llCWS/I   al 1surc-tktc\:l •-li.:lll.~'lh'-lll-SIJll~Cn.:..:n/   6/J   J
                                      Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 8 of 12
 \)/2'2fl2J

          Attachment A (https://www.valisure.com/wp-content/uploads/Attachment-A-Table-5-of-Va lisure-
          FDA-Citizen-Petition-on-Su nscreen-v2.pdf) - Contains list of products where benzene was not
          detected.


         Attachment B (https://www.valisure.com/wp-content/uploads/Attachment-B-ACC-Resolution-
          Chemical-Variability-in-Pharmaceutical-Products.pdf) - Resolution from the American College of
          Cardiology regarding independent testing.


         Please read (https://www.valisure.com/blog/valisure-news/responsible-disposal-of-contaminated-
         sunscreen-products/)_about Responsible Disposal of Potentially Contaminated Products.

         0
             Sunscreen products are often available in dozens of formulations from numerous companies, and
         it is estimated by FDA that over 11,000 sunscreen products are on market in the United States. To
         further assess the pervasiveness of the presence of benzene in sunscreen and after-sun care
         products on the U.S. market, Valisure is conducting a crowdsourcing study by inviting participants to
         send in their sunscreen and after-sun care products for testing. For more information and to
         participate in this study, please click here (https://www.valisure.com/?
         page_id=4275&preview=true).


         bThe views and opinions contained at Consumerlab.com and its related reports on sun care
         products are that of Consumerlab.com, LLC and do not reflect the opinions and beliefs of Valisure,
         LLC, its members, or Dr. Christopher Bunick.


         About Valisure: Valisure's core mission is to independently check the chemical composition of
         medications and healthcare products before they reach consumers and deliver that transparency
         throughout the supply chain as a differentiating partner for quality. In response to rising concerns
         about counterfeits, generics, and overseas manufacturing, Valisure's team of Harvard- and Yale-
         trained scientists developed proprietary analytical technologies to screen products. identify critical
         issues, and offer certification to help distinguish quality stakeholders and products. Valisure has ISO
         17025 accreditation and is DEA and FDA registered.




                                                                                             SHARE THIS ARTICLE

er/sharer.php?                                             (https://twitter.com/share?text=Valisure Detects              (mailto:?subj1
og/valisure-                                                                   Benzene in                           Sunscreen&body=t
in-sunscreen/)                                          Sunscreen&url=https://www.valisure.com/blog/valisure-            news/va lisu rE
                                                           news/valisure-detects-benzene-in-sunscreen/)




hllp~ · /.'v. \\ \\' _\   alisu1c.co111.:b1<1g/r ;ii 1su1 .:-m·11·sil ;d1surc-doecl ~-h.:n·1.\'lle-in-su1v;crc.:n                    7/l l
                                    Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 9 of 12
                                                                                                   V:1l1su1c lktccts Hcnzcm: i11 SunsLreen ..   Va!i~ur.:




                        See what is being said about Valisure today


                  VALISURE NEWS

                  Valisure Detects Benzene in Sunscreen: Press Coverage




                  Read the Article

        (https://www.valisure.com/blog/valisure-news/valisure-detects-benzene-in-sunscreen-press-
        coverage/)



                  VALISURE NEWS

                  Responsible Disposal of Contaminated Sunscreen
                  Products

hllp~ -!1 \\ \\   w _\ al 1sure coniililog 11' ;1\i >Uro.:-ncws/\' al i~ur.:-dct~'<.:ls-bcnzcnl.'-i n-sun~crc...-n/                                         8/11
                   Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 10 of 12
<1.:2:2021                                   Valisurt' Dt'ttcb H<:nzl'nc in Suns..-:recn - Valisurc




                                                    HAZARDOUS WASTE


                                                            I
                                                                                      -
                                                                                                      ~.a

             Read the Article

     (https://www.valisure.com/blog/valisure-news/responsible-disposal-of-contaminated-sunscreen-
     products/)



             VALISURE NEWS

             Valisure and Medly Pharmacy Announce Partnership




    va Ii su re'E
                                                                                                            9/l l
                              Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 11 of 12
 </,?_:20:2]




               Read the Article

       (https://www.valisure.com/blog/valisure-news/valisure-and-medly-pharmacy-announce-partnership/)




                                                         View all Articles (https://www.valisure.com/blog/)




        Valisure Certified Medications available through
                 a new pharmacy partnership.

                             LEARN MORE (HTTPS://www. VALISURE.COM/BLOG/VALISURE-
                          NEWS/VALISURE-AND-MEDL Y-PHARMACY-ANNOUNCE-PARTNERSHIP /)




                 Our pharmacy partner is committed to continuing to provide Valisure
                Certified medications and exceptional customer service. Any questions
                                             please call:
                                                                                     ©          833-497-7370




                                                                                                         Valisure
                                                                               203.859.5964 (te1:2038595964)
                                                    contact@valisure.com (mailto:contact@valisure.com)


                        f (https:/ /www.facebook.com/valisureRx/ )                                                  "'# (https://twitter.com/valisure)
                                                      in (https://www.linkedin.com/company/valisure/)
https· i 'WW\\ salisun: .co111iblogln1li >Ur..:-11c1\·s1\ ali su1 ..:-dctccls-h..:n?c11..:-1 n ·~LJ1hc:rc..:11/                                          10/Jl
                                Case 2:21-cv-01208-JHE Document 1-3 Filed 09/03/21 Page 12 of 12
                                                                                                  Val1~u1e   Dl't<"cts HenZl'lll' in Su11s<.:rto:n - Valisure

                                                                                                          Company
                                                                            Careers (https://www.valisure.com/careers/)
                                                         Valisure News (https://www.valisure.com/blog/valisure-news/)
                                                             Press Releases (https://www.valisure.com/press-releases/)
                                                                     Media Kit (https:/ /www.valisure.com/?page_id=2240)
                                                Contact Us (https://www.valisure.com/for-industry /#contact- us-form)


                                                                                                             More Info
                                                                                  Blog (https:/ /www.valisure.com/blog/)
                                         Report A Medication (https:/ /www.valisure.com/ report-medication-concern/)
                                                                        Facebook (https:/ /www.facebook.com/valisureRx)
                                                                 Linkedln (https:/ /www.linkedin.com/company/valisure)
                                                                                   Twitter (https:/ /twitter.com/valisure)


                                                                                                               Legal
                                                                Terms of Use (https:/ /www.valisure.com/terms-of-use/)
                                                              Privacy Policy (https://www.valisure.com/privacy-policy/)
                                                                     HIPAA Policy (https://www.valisure.com/?page_id=25)
                                         Internet Pharmacy s·1te Disclosure (https://www.valisure.com/?page_·1d=330)
                                                 COA Disclaimer (https:/ /www.valisure.com/valisure-coa-discloimer/)




                                                                             Copyright 2016-2021 Valisure LLC All Rights Reserved.




http~· 1 W\\ 1v .\ ,i] 1~Lii l' .U'lll/ bloglr al i ~ur..:-11cwsl\   al 1su1·..:-dnci:ts-bc111:enc-m-sun>cn:cn/                                                 11111
